Exhibit 10.5
PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



SUPPLY AGREEMENT


This Supply Agreement (“Agreement”) dated as of the 13th day of June, 2014, is
by and between POPEYES LOUISIANA KITCHEN, INC. (“PLK”), formerly known as AFC
Enterprises Inc., and DIVERSIFIED FOODS AND SEASONINGS, L.L.C. (“Diversified,”
and together with PLK, the “Parties”), which is the successor by conversion of
Diversified Foods and Seasonings, Inc.


WHEREAS, Diversified has substantial experience in the production and/or supply
of certain commercial seasonings, spices, custom-formulated cooked products,
batters, breaders, biscuit micro-blends, and other products and supplies; and


WHEREAS, PLK is the franchisor of the Popeyes®, Popeyes® Chicken & Biscuits and
Popeyes® Louisiana Kitchen quick service restaurant system and as of the
Effective Date operates, and licenses others to operate, Popeyes restaurants
around the world; and


WHEREAS, Diversified has acted as a supplier for certain products used in
Popeyes restaurants; and


WHEREAS, PLK and Diversified, and their respective predecessors, have been
parties to various agreements and amendments thereto dealing with Diversified’s
supply of products; and


WHEREAS, contemporaneously with the execution of this Agreement, PLK and
Diversified are entering into an agreement providing for the transfer of
ownership of the Popeyes Formulas (as defined herein) from Diversified to PLK
("Transfer Agreement"), and as a result, it is necessary to replace the Royalty
and Supply Agreement dated as of July 15, 2010 between AFC Enterprises, Inc. and
Diversified Food and Seasonings, Inc. (the "2010 Royalty and Supply Agreement");
and


WHEREAS, as a condition of and in partial consideration for the Transfer
Agreement, PLK and Diversified are replacing the 2010 Royalty and Supply
Agreement with this Agreement to eliminate the royalty provisions and to modify
the supply provisions to take into account the transfer of ownership of the
Popeyes Formulas and to otherwise provide structure to improve the overall
business relationship and transparency of operations; and


NOW, THEREFORE, in consideration of the premises and representations,
warranties, covenants, and agreements contained herein, the Parties, intending
to be legally bound, agree as follows:


1.    DEFINITIONS


1.1    "Calendar year" or "calendar year" means the one-year period from and
including any January 1 to and including the following December 31.








--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



1.2    "Copeland Family Restaurants" means any fine, family-style, and/or casual
dining restaurants that are owned, operated, or franchised now or in the future
by a person or entity under common control with Diversified, such as Copeland's®
and Cheesecake Bistro®, but shall specifically exclude any quick service
restaurants that are owned, operated or franchised now or in the future by the
Copeland family and/or Diversified.


1.3    “Copeland Family Restaurants Formulas” means the formulas or recipes for
each of the food products that are sold in the Copeland Family Restaurants as of
the date of this Agreement except for the formula or recipe for Cajun gravy sold
in the Copeland Family Restaurants as of the date of this Agreement, which is a
Popeyes Formula (hereinafter, the “Cajun Gravy”).


1.4    “Core Product” or “Core Products” means the products identified in
Schedule A attached hereto, including any modifications thereto, as may be
amended in accordance with the terms of this Agreement, including Section
13(C)(ii) and Section 25.


1.5    "CPI Index" means the Consumer Price Index for All Urban Consumers
(CPI-U) (All Items) published by the Bureau of Labor Statistics of the United
States Department of Labor, or, if such index is revised or discontinued, its
most nearly comparable successor.


1.6    “Distributor” means a person or entity that has a contract with PLK, or
with a purchasing cooperative affiliated with PLK (such as Supply Management
Services, Inc.), to distribute products to PLK or the Franchisees or the Sales
Outlets.


1.7    “Diversified” means Diversified Foods and Seasonings, L.L.C., a Louisiana
limited liability company with a principal place of business, as of the
Effective Date, located at 1115 North Causeway Boulevard, Suite 200, Mandeville,
Louisiana 70471, and its successors.


1.8    "Diversified Confidential Information" means secret, confidential or
proprietary information of Diversified, including without limitation, (i) the
Diversified Formulas, (ii) proprietary plant layout and other trade secrets of
Diversified; (iii) food preparation processes, procedures, methods, and
manufacturing techniques developed by Diversified, and (iv) all information
regarding Diversified's costs, prices, revenues, margins, profits, and other
financial information. The term "Diversified Confidential Information" does not
include information that has become generally, readily, and freely available to
the public by the act of a person or entity (other than by PLK or any affiliate
or representative of PLK or any person or entity acting in concert with or with
the assistance or encouragement of PLK) that has the right to disclose such
information without violating any right of Diversified. The term "Diversified
Confidential Information" does not include information which was known to PLK
prior to its disclosure by Diversified, or that is independently developed by
PLK, in each case without using the Diversified Confidential Information and
without any use of Prohibited Analysis on any of the Diversified products
derived from the Diversified Formulas.


1.9    “Diversified Formulas” means (i) the Copeland Family Restaurants
Formulas; and (ii) any other formulas or recipes other than the Copeland Family
Restaurants Formulas that

2



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



have been or are developed by Diversified, in each case excluding the Popeyes
Formulas transferred from Diversified to PLK under the terms of the Transfer
Agreement.


1.10    "Diversified Markings" means trademarks, trade names, logos or other
identifying markings owned by Diversified.


1.11    “Domestic Market” or “Domestic Markets” means the forty eight
continental states in the United States of America (excluding Alaska and Hawaii)
and the District of Columbia, including all military bases located therein.


1.12    “Effective Date” means June 16, 2014.


1.13    “Franchisee” or “Franchisees” means persons or entities who have a
franchise, license, or other agreement with PLK for the purpose of operating a
Popeyes Restaurant.


1.14    "Including" or "including" means including but not limited to.


1.15    “International Market” or “International Markets” means any and all
countries or markets (including Alaska and Hawaii) in which PLK or any
Franchisee operates a Popeyes Restaurant, or in which there is a Sales Outlet,
other than in the Domestic Markets.


1.16    “Limited Time Offering” or “LTO” means a product offered in a maximum of
two national advertising or promotional campaigns per year, with each campaign
lasting no longer than thirty (30) calendar days. A product is an LTO only for
as long as it meets the foregoing conditions.


1.17    “Markings” means trademarks, trade names, logos or other identifying
markings.


1.18    “Other Product” or “Other Products” means any product sold or to be sold
in Popeyes Restaurants that is not a Core Product.


1.19    "Overall Percentage Profit Margin" means the overall weighted-average
percentage profit margin realized by Diversified on all products sold by it to
PLK and its Franchisees (which equals the total revenue received by Diversified
from sales of such products, less Diversified's total cost of manufacturing,
processing, distributing, and selling such products, including, without
limitation, the costs of raw ingredients, inbound freight, handling, storage,
packaging, direct labor, manufacturing overhead, and general overhead, and then
divided by the total revenue received by Diversified from sales of such
products).


1.20    “PLK” means Popeyes Louisiana Kitchen, Inc., a Minnesota corporation
formerly named AFC Enterprises, Inc., and its successors.


1.21    "PLK Confidential Information" means secret, confidential or proprietary
information of PLK, including without limitation, (i) the Popeyes Formulas and
PLK Formulas; (ii) other trade secrets of PLK; (iii) food preparation processes,
procedures, methods and

3



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



manufacturing techniques developed by PLK; (iv) marketing plans; (v) test
products; (vi) strategic plans; (vii) pricing plans and structures; and (viii)
lists of Franchisees and lists of products and supplies approved by PLK. The
term "PLK Confidential Information" does not include information that has become
generally, readily, and freely available to the public by the act of a person or
entity (other than by Diversified or any affiliate or representative of
Diversified or any person or entity acting in concert with or with the
assistance or encouragement of Diversified) that has the right to disclose such
information without violating any right of PLK (such as, for example, the filing
of information by PLK with the Securities and Exchange Commission on EDGAR). The
term "PLK Confidential Information" does not include information which was known
to Diversified prior to its disclosure by PLK (except for the Popeyes Formulas
that have been transferred from Diversified to PLK under the terms of the
Transfer Agreement), or that is independently developed by Diversified, in each
case without using the PLK Confidential Information. “PLK Confidential
Information” also does not include the Diversified Formulas.


1.22    “PLK Formulas” means any recipes or formulas developed by PLK or a
licensor which are used by Diversified for the preparation of any modified Core
Products under Section 9 or any Other Products under this Agreement. The term
“PLK Formulas” does not include the Popeyes Formulas; however, it does include a
modification, improvement or change made to a Popeyes Formula during the Term of
this Agreement.


1.23    "PLK Markings" means trademarks, trade names, logos or other identifying
markings owned by PLK.


1.24    "Popeyes" means Popeyes®, Popeyes® Chicken & Biscuits, Popeyes®
Louisiana Kitchen, a circle containing a capital letter "P", other marks
utilized by the Popeyes System, and any other variation or derivative of any of
the foregoing, as the same may evolve over time.


1.25    “Popeyes Formula” or "Popeyes Formulas" means the recipes or formulas
for which ownership was transferred from Diversified to PLK under the terms of
the Transfer Agreement, which are used by Diversified in the preparation of the
Core Products under this Agreement that exist as of the Effective Date of the
Agreement. Except to the extent that a Popeyes Formula itself expressly sets
forth a specific manufacturing process, procedure, method or technique, the
Popeyes Formula does not include any manufacturing processes, procedures,
methods, or techniques or any specific details thereof.


1.26    “Popeyes Restaurant” or “Popeyes Restaurants” means a restaurant
operated in connection with the Popeyes System.


1.27    “Popeyes System” means the entire Popeyes restaurant system that PLK
operates and/or licenses or contracts with others to operate now or in the
future, as the same may evolve over time.



4



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



1.28    “Prohibited Analysis” shall mean any effort to perform a chemical or
other analysis (other than simple use of the five human senses) on any product
in order to determine all or part of the composition of the product for purposes
of duplication.


1.29     “Sales Outlet” means a sales channel other than a Franchisee.


1.30    “SMS” means Supply Management Services, Inc. (which is the purchasing
co-operative of the Popeyes System as of the Effective Date) and any subsequent
purchasing agent for the Popeyes System.


1.31    “Total General Overhead Cost” has the meaning set forth for such term on
Schedule G.


1.32    “Total Manufacturing Overhead Cost” has the meaning set forth for such
term on Schedule F.


1.33    “Unit” means a standard unit of purchase for a particular product.


2.    TERMINATION OF PRIOR AGREEMENT. PLK and Diversified agree that as of the
Effective Date of this Agreement, the 2010 Royalty and Supply Agreement shall be
terminated in its entirety, shall have no force or effect whatsoever, and this
Agreement shall instead be applicable in lieu thereof.


3.    TERM AND TERMINATION
    
A.    Term. The initial term of this Agreement (“Initial Term”) shall commence
on the Effective Date and shall continue through March 20, 2034, unless earlier
terminated in accordance with the terms of this Agreement. At the end of the
Initial Term, this Agreement shall be renewed in five (5) year increments (each,
a “Renewal Term”), provided that PLK and Diversified mutually agree in writing
on such renewal terms, which the Parties shall negotiate in good faith. The
“Term” means the Initial Term and any Renewal Term(s).


This is an exclusive requirements contract. So long as this Agreement remains in
effect, PLK agrees (i) that, except as permitted in Section 10(C), it will
utilize Diversified as the exclusive supplier of all of PLK’s requirements of
the Core Products in the Domestic Markets, and (ii) that PLK will require the
Franchisees and, except as permitted in Section 10(C), Sales Outlets to utilize
Diversified as their exclusive supplier of all of their requirements of the Core
Products in the Domestic Markets. It is acknowledged and agreed that the supply
of products by Diversified to PLK and the Franchisees and Sales Outlets is now
and may be made either directly or indirectly through Distributors or agents.


B.    Breach. Subject to Section 29, in the event that (i) either Party
materially breaches this Agreement, and (ii) such material breach shall remain
substantially un-remedied for a period of thirty (30) calendar days after
written notice of such breach from the other Party, specifying in reasonable
detail the nature and scope of the material breach, then the other Party may
terminate

5



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



this Agreement by giving 30 days advance written notice to the breaching Party;
provided, however, that if such matter is not reasonably susceptible of cure
within such thirty (30) day period, then the thirty (30) day period shall be
extended for a commercially reasonable period (not to exceed one year in the
aggregate) so long as the Party in breach (1) promptly notices the other Party
in writing of the expected period of time required to cure the default together
with reasonable detail to support the position that it cannot cure the default
within the thirty (30) day period; (2) commences curative action within the
thirty (30) day period or as soon as commercially reasonable if it cannot
reasonably be commenced within the thirty (30) day period; and (3) diligently
proceeds therewith to completion within a commercially reasonable time.


C.     Effect of Expiration or Termination.


(i)    Discontinue Use. Upon the expiration or the termination of this Agreement
in accordance with its terms for any reason, and subject to the provisions of
Section 3(C)(iii) and Section 5: (a) Diversified shall immediately and for fifty
years and permanently thereafter discontinue and refrain from the use of all PLK
Markings and all trade secrets of PLK and all PLK Confidential Information, and
(b) PLK shall immediately and for fifty years and permanently thereafter
discontinue and refrain from the use of all Diversified Markings and all trade
secrets of Diversified and all Diversified Confidential Information.


(ii)    Deliver Materials. Upon the expiration or the termination of this
Agreement in accordance with its terms for any reason, and subject to the
provisions of Section 3(C)(iii) and Section 5: (a) Diversified shall promptly
deliver to PLK, or at PLK’s option, destroy, all PLK Markings and any other
printed material containing either the PLK Markings, PLK trade secrets and/or
PLK Confidential Information, and (b) PLK shall promptly deliver to Diversified,
or at Diversified's option, destroy, all Diversified Markings and any other
printed material containing any Diversified Markings, Diversified trade secrets
and/or Diversified Confidential Information. Notwithstanding the foregoing, each
Party may retain any material that it is required to retain by any federal,
state, or local law, rule, regulation, or ordinance.
            
(iii)    Pending Orders and Purchase of Materials and Equipment. Upon the
expiration or the termination of this Agreement in accordance with its terms for
any reason: (a) Diversified shall fulfill (and be paid for) all product orders
that were made under this Agreement prior to the expiration of this Agreement or
the effective date of any termination of this Agreement; and (b) PLK shall
purchase or cause to be purchased, within ten (10) business days of such
expiration or of the effective date of such termination, (1) all of
Diversified's remaining inventory of produced Core Products (but not exceeding
thirty (30) days’ worth), at the price then in effect under this Agreement, and
(2) all raw ingredients and proprietary packaging materials held (or purchased
and in-transit, or already committed to be purchased) by Diversified for
manufacture, processing, or sale of Core Products, at Diversified's actual cost
for such raw ingredients and proprietary packaging materials (but not exceeding
three (3) months’ worth). Diversified agrees that it will make reasonable good
faith efforts to mitigate or minimize any excess of the foregoing items to be
purchased by PLK. Each item of inventory, raw ingredients, and proprietary
packaging materials so purchased shall be delivered F.O.B. the Diversified
facility at which the item is located (and PLK shall arrange for transportation
for such items). The parties

6



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



shall use commercially reasonable efforts to cooperate with each other and with
any supplier designated by PLK in the transfer of the expired or terminated
services in order to facilitate the seamless transfer of the terminated supply.


D.    Survival. The following provisions shall survive the expiration or
termination of the Agreement: 1 (to the extent that any defined term therein
applies to another surviving provision of the Agreement), 3(A)(first paragraph),
3(C), 3(D), 5, 9(A), 13 and 14 (to the extent that any amounts owed thereunder
have not yet been paid by PLK or applied by Diversified), 15, 16, 17, 22, 23,
24, 25, 26, 27, 28, 29, 30, 31, and 33.


4.    LICENSE AGREEMENT. Subject to the terms and conditions of this Agreement,
PLK hereby grants to Diversified (hereinafter, each of the following shall be
referred to as a “License”):


(i)     an exclusive (except as to PLK), non-transferable and non-assignable
(except where the Agreement itself may be transferred or assigned under Section
26), royalty-free right and license, for the Term of this Agreement, to use the
Popeyes Formulas and PLK Formulas (including the right to see and know the
contents of the Popeyes Formulas or any PLK Formulas for the Core Products
involved) in connection with the manufacture and processing of Core Products for
sale and distribution to, and with the sale and distribution of Core Products
to, PLK and its Franchisees and Distributors and, except as otherwise
contemplated in Section 10(C), its Sales Outlets, in the Domestic Markets;


(ii)     a non-exclusive, non-transferable and non-assignable (except where the
Agreement itself may be transferred or assigned under Section 26), royalty-free
right and license, for the Term of this Agreement, to use the Popeyes Formulas
and PLK Formulas (including the right to see and know the contents of the
Popeyes Formulas or any PLK Formulas for the Core Products involved) in
connection with the manufacture and processing of Core Products for sale and
distribution to, and with the sale and distribution of Core Products to, PLK and
its Franchisees and Distributors and Sales Outlets in International Markets in
solely those instances as is contemplated under Section 6 of the Agreement; and


(iii)     a non-exclusive, non-transferable and non-assignable (except where the
Agreement itself may be transferred or assigned under Section 26), royalty-free
right and license, for the Term of this Agreement, to use PLK Formulas
(including the right to see and know the contents of the PLK Formulas for the
Other Products involved) in connection with the manufacture and processing of
Other Products for sale and distribution to, and with the sale and distribution
of Other Products to, PLK and its Franchisees and Distributors and Sales Outlets
in the Domestic Markets and the International Markets in solely those instances
that are contemplated under Section 6 and/or Section 10(A) of the Agreement.
  
Diversified hereby agrees not to sublicense to any third party the right to use
any Popeyes Formula or any PLK Formula without the express written consent of
PLK, such consent to be in PLK’s sole discretion, except that Diversified may
sublicense during the Term the right to use the Popeyes Formula or any PLK
Formula for the purpose of enabling a third party to manufacture

7



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



or process Core Products or Other Products (such as rights granted to a
co-packer or a further processor) for use in the Popeyes System or in Sales
Outlets with the express written consent of PLK, which consent shall not be
unreasonably withheld, conditioned, or delayed, so long as Diversified enters
into an agreement with such third-party (whether denoted a sublicense,
confidentiality, co-packing, co-processing, or other agreement) (hereinafter,
for this paragraph, “sublicense agreement”) granting rights to such third-party
to use the Popeyes Formulas and the PLK Formulas solely to manufacture or
process Core Products or Other Products (such as rights granted to a co-packer
or a further processor) for use in the Popeyes System or in Sales Outlets with
non-disclosure and non-use terms that are no less protective of the Popeyes
Formulas or the PLK Formulas than, and substantially in the same form as, the
terms set forth in the Confidentiality Agreement that is attached as Schedule E
(it being understood that PLK consents to all of Diversified's existing
sublicensees and existing sublicense agreements; however, Diversified agrees
that it shall use commercially reasonable efforts to request and persuade each
of the existing sublicensees to execute non-disclosure and non-use terms that
are no less protective of the Popeyes Formulas or the PLK Formulas than, and
substantially in the same form as, the terms that are set forth in the
Confidentiality Agreement that is attached as Schedule E within a reasonable
period of time after the Effective Date of the Agreement). In addition,
Diversified hereby assigns to PLK Diversified's rights under such existing
sublicense agreements with respect to the Popeyes Formulas and PLK Formulas and
any other PLK Confidential Information, while Diversified retains its rights
under such existing sublicense agreements with respect to its confidential
manufacturing techniques and any other Diversified Confidential Information.
Further, Diversified agrees that it shall be responsible to PLK for any acts of
a sublicensee in violation of a sublicense agreement, including any existing
sublicense agreement and any newly executed sublicense agreement.


Diversified acknowledges and agrees that, except as permitted in this Section 4
and Section 5 below, PLK retains all right, title and interest in and to the
Popeyes Formulas and the PLK Formulas.


In addition, Diversified shall have an obligation for it and any further
suppliers or processors to provide any ingredient information or source of
ingredients to PLK that PLK requests from Diversified regarding the Popeyes
Formulas and/or the PLK Formulas on a continuing basis as requested, including,
without limitation, as necessary for compliance with laws, regulations, and
judicial orders, and nothing that is set forth in Section 4 or Section 5 shall
relieve Diversified of this obligation.


5.    SALES TO OTHERS BY DIVERSIFIED.


A.    Diversified Representations. Diversified agrees (x) that it will not sell
any Core Product listed on Schedule A, or Other Product, or any product that is
so similar in formulation and taste to a Core Product listed on Schedule A or
Other Product that the consuming public would likely confuse the two products,
to any of its customers other than PLK or its Franchisees or Sales Outlets or
Distributors (other than pursuant to an express license from PLK), and (y) that
it will not seek or assist or encourage others to replicate Core Products or
Other Products or any product that is so similar in formulation and taste to a
Core Product listed on Schedule A

8



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



or Other Product that the consuming public would likely confuse the two products
or any Popeye’s Formula or PLK Formula for commercial use, except (in each of
cases (x) and (y)) as specifically permitted for Copeland Family Restaurants as
set forth below in this section. Diversified represents and warrants to PLK
that: (i) some of the Copeland Family Restaurants Formulas are similar to the
Popeyes Formulas, and (ii) other than the formula or recipe that exists for the
Cajun Gravy, none of the formulas and recipes that Diversified is using in the
Copeland Family Restaurants as of the Effective Date of this Agreement,
including the Copeland Family Restaurants Formulas, is identical to any of the
Popeyes Formulas. Diversified agrees that it will not itself use, or permit a
third-party to use, Copeland Family Restaurants Formulas that are so similar in
formulation and taste to the Popeyes Formulas that the consuming public would
likely confuse the two resulting products, outside of their use for and in
Copeland Family Restaurants. Subject to the terms of this Agreement, PLK agrees
that Diversified may use, and permit Copeland Family Restaurants to use, such
similar Copeland Family Restaurants Formulas solely for and in Copeland Family
Restaurants.


B.    Cajun Gravy License Granted by PLK to Diversified. Notwithstanding the
foregoing, subject to the terms and conditions of this Agreement, PLK hereby
grants to Diversified a non-exclusive, non-transferable and non-assignable
(except where the Agreement itself may be transferred or assigned under Section
26), worldwide, royalty-free, perpetual and non-terminable license to use the
Popeyes Formula for Cajun Gravy in connection with the manufacture and
processing of a gravy product for Copeland Family Restaurants and with the sale
and distribution of products to the Copeland Family Restaurants. Diversified
hereby agrees not to sublicense to any third party the right to use such Cajun
Gravy formula or recipe without the express written consent of PLK, such consent
to be in PLK’s sole discretion, except that Diversified may sublicense the right
to use the Cajun Gravy formula or recipe for the purpose of enabling a third
party to manufacture or process the Cajun Gravy (such as rights granted to a
co-packer or a further processor) for use in the Copeland Family Restaurants
with the express written consent of PLK, which consent shall not be unreasonably
withheld, conditioned, or delayed, so long as Diversified enters into an
agreement with such third-party granting rights to such third-party to use the
Cajun Gravy formula or recipe solely to manufacture or process the Cajun Gravy
product (such as rights granted to a co-packer or a further processor)
(hereinafter, for this paragraph, “sublicense agreement”) for use in the
Copeland Family Restaurants with non-disclosure and non-use terms that are no
less protective of the Cajun Gravy formula or recipe than, and substantially in
the same form as, the terms set forth in the Confidentiality Agreement that is
attached as Schedule E (it being understood that PLK consents to all of
Diversified's existing sublicensees and existing sublicense agreements; however,
Diversified agrees that it shall use commercially reasonable efforts to request
and persuade each of the existing sublicensees to execute non-disclosure and
non-use terms that are no less protective of the Popeyes Formulas or the PLK
Formulas than, and substantially in the same form as, the terms that are set
forth in the Confidentiality Agreement that is attached as Schedule E within a
reasonable period of time after the Effective Date of the Agreement). In
addition, Diversified hereby assigns to PLK Diversified's rights under such
existing sublicense agreements with respect to the Popeyes Formulas and PLK
Formulas and any other PLK Confidential Information, while Diversified retains
its rights under such existing sublicense agreements with respect to its
confidential manufacturing techniques and any other Diversified Confidential
Information.

9



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



Further, Diversified agrees that it shall be responsible to PLK for any acts of
a sublicensee in violation of a sublicense agreement, including any existing
sublicense agreement and any newly executed sublicense agreement.


6.    SUPPLY IN INTERNATIONAL MARKETS. PLK and Diversified agree that, after the
Effective Date of this Agreement, no obligation is imposed on PLK by this
Agreement to purchase, or to cause any of its Franchisees or Distributors or
Sales Outlets to purchase, from Diversified, any products for use in any
International Markets, and no obligation is imposed on Diversified by this
Agreement to sell any products to PLK or any Franchisees or Distributors or
Sales Outlets in or for use in any International Markets. PLK and Diversified
may or may not enter into one or more other agreements from time to time that
govern such purchases and sales and if they do so, Diversified shall have the
License rights granted under Section 4(ii) or Section 4(iii), but other than the
License rights granted under Section 4(ii) or Section 4(iii) for those
instances, such purchases and sales are not governed by this Agreement. For
example, with respect to certain International Markets, PLK and Diversified may
agree that Diversified will supply Core Products or Other Products to such
markets where purchasers within those International Markets wish to purchase
U.S. products from Diversified, but other than the License rights granted under
Section 4(ii) or Section 4(iii) for those instances, any such separate
agreements will not be governed by this Agreement.


Notwithstanding the foregoing, PLK and Diversified agree that, for a period of
time commencing on the Effective Date and continuing thereafter until December
31, 2015, certain International Markets constituting United States military
bases therein, Canada and the islands of the Caribbean shall be treated as
Domestic Markets and shall be subject to all the requirements of this Agreement.
After this period, PLK and Diversified may or may not enter into one or more
other agreements from time to time that govern purchases and sales for such
United States military bases, Canada and the islands of the Caribbean, but other
than the License rights granted under Section 4(ii) or Section 4(iii) under
those instances, such purchases and sales will not be governed by this
Agreement.


In addition, no less than one time per year, PLK and Diversified will meet and
discuss PLK’s international restaurant system plans and whether there might be
opportunities for PLK or its Franchisees in certain International Markets to
purchase direct from Diversified.


7.    EXCLUSIVE SUPPLIER OF CORE PRODUCTS USED OR DEVELOPED FOR USE IN DOMESTIC
MARKETS. PLK hereby appoints Diversified, and Diversified hereby accepts such
appointment, as the exclusive supplier of PLK and its Franchisees and, except as
permitted in Section 10(C), its Sales Outlets, in Domestic Markets of the Core
Products. During the Term of this Agreement, Diversified will be identified by
PLK to Franchisees and, except as permitted in Section 10(C), Sales Outlets, as
the sole and exclusive supplier in Domestic Markets of the Core Products.


During the Term of this Agreement, with respect to Domestic Markets, PLK shall
not purchase, manufacture, or otherwise acquire or use, and shall cause its
Franchisees and, except as permitted in Section 10(C), its Sales Outlets, not to
purchase, manufacture, or otherwise acquire or use,

10



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



any Core Products manufactured or processed by any person or entity other than
Diversified. During the Term of this Agreement, PLK shall purchase, and shall
require all Franchisees in Domestic Markets and, except as permitted in Section
10(C), all Sales Outlets in Domestic Markets, to purchase, all of PLK’s and the
Franchisees’ and the Sales Outlets’ respective requirements of the Core Products
for use in Domestic Markets exclusively from Diversified and Diversified agrees
to sell such requirements to PLK and the Franchisees and such Sales Outlets.
Such purchases and sales may be made directly or indirectly through Distributors
or agents.


During the Term of this Agreement, PLK shall not, or permit any Franchisee or
Distributor or, except as permitted in Section 10(C), Sales Outlet, to, directly
or indirectly, import any Core Product or substitute therefor from any
International Market into the Domestic Market, or manufacture have manufactured,
or use in any Domestic Market any Core Product or substitute therefor that
utilizes a formula developed for use outside of Domestic Markets.


During the Term of this Agreement, PLK shall not, or permit any Franchisee or
Distributor or, except as permitted in Section 10(C), Sales Outlet, to, directly
or indirectly, export any Core Product or substitute therefor developed for use
in a Domestic Market into any International Market, or to have manufactured,
except by Diversified, any Core Products in a Domestic Market for sale or use in
an International Market.


The Parties intend, and PLK agrees, that PLK and the Franchisees and, except as
permitted in Section 10(C), the Sales Outlets, will purchase all of their
requirements of the Core Products used or developed for use in Domestic Markets
exclusively from Diversified (directly or indirectly) during the Term of this
Agreement.


8.    CONTINUITY OF SUPPLY. PLK and Diversified acknowledge that Diversified
currently supplies barbeque sauce (Item No. 8R3306), and cocktail sauce (Item
No. 8R3307) (collectively the “Sauces”) to the Popeyes System. For a period of
time commencing on the Effective Date and continuing through December 31, 2014,
PLK agrees it shall purchase, and shall require all Franchisees in Domestic
Markets to purchase, all of PLK's and the Franchisees' respective requirements
of the Sauces for use in such Domestic Markets, exclusively from Diversified,
and Diversified agrees to sell such requirements to PLK and the Franchisees.
After January 1, 2015, neither PLK, the Franchisees, nor the Distributor(s) will
have the obligation to purchase the Sauces from Diversified, unless and only to
the extent that Diversified’s bid for any such products is accepted by PLK in
accordance with Section 10(A) of this Agreement. The prices for the Sauces until
December 31, 2014 shall be the same as the prices were for the Sauces on July
15, 2010.


9.    NEW PRODUCTS.


A.    New Formulas and Recipes and Products Developed by PLK. The Parties
acknowledge that PLK continuously develops new formulas and recipes and
products. Nothing in this Agreement shall, in any way, preclude or limit PLK’s
rights to continue its efforts to

11



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



develop new formulas and recipes and products and create and add new products to
its Popeyes System menu.


B.    Certain Modified Core Products Developed by PLK That Are Replacements or
Substitutes for Core Products in Domestic Markets. Notwithstanding the
foregoing, for the full Term of this Agreement, PLK shall exercise good faith in
its changes made to Core Products and its development of any new products and
agrees, with respect to Domestic Markets, (i) not to develop or sell or permit
the Franchisees or, except as permitted under Section 10(C), Sales Outlets, to
sell (unless purchased from Diversified) any product that would reasonably be
viewed by a Popeyes’ customer as a substitute or replacement product for a Core
Product (for example, without limitation, white beans or black beans (or any
other beans) would reasonably be viewed as a substitute for red beans, pasta
shells (or any other type of pasta) in pepper jack cheese sauce (or any other
cheese sauce) would reasonably be viewed as a substitute for macaroni & cheese,
flounder batter (or any other fish batter) would reasonably be viewed as a
substitute for catfish batter, and Cajun gravy with the beef protein replaced by
chicken or soy (or any other protein) would reasonably be viewed as a substitute
for Cajun gravy) (any product resulting from a modification in a Core Product
ingredient or formulation, or any product that would reasonably be viewed by a
Popeyes' customer as a substitute or replacement product for a Core Product,
shall be considered to be a “modified Core Product”), and (ii) not to develop or
sell or permit the Franchisees or Sales Outlets to sell any new products for the
purpose of intentionally depleting the volume of Core Products sold by
Diversified to the Popeyes System pursuant to this Agreement. PLK agrees to
purchase, and to cause its Franchisees and, except as permitted under Section
10(C), its Sales Outlets, to purchase, any modified Core Products from
Diversified in the same manner as it purchases and causes its Franchisees and,
except as permitted in Section 10(C), its Sales Outlets, to purchase Core
Products from Diversified as set forth in Section 7 and in accordance with the
other terms and conditions of this Agreement.


If the Parties disagree whether a new product developed (after it ceases to be
an LTO as described under Section 10(B), if applicable) is or would be a
modified Core Product, or an Other Product, the issue shall be settled
exclusively by arbitration in the City of New Orleans, Louisiana, before a
three-person arbitration panel appointed by The American Arbitration Association
(“AAA”) and pursuant to the Commercial Arbitration Rules of the AAA, which rules
are hereby incorporated by reference thereto and made a part of this Agreement.
The arbitrators shall determine whether the conditions for deeming the new
product (after it ceases to be an LTO as described in Section 10(B), if
applicable) a modified Core Product or an Other Product have been met, including
whether or not the product would reasonably be viewed by a Popeyes' customer as
a substitute or replacement product for a Core Product. The arbitration shall be
completed within 90 days of its commencement. The arbitration award shall be
final and binding on both Parties. The costs of the arbitration shall be borne
equally by PLK and Diversified, but each Party shall bear its own attorneys’
fees.






10.    OTHER PRODUCTS; LIMITED TIME OFFERINGS; AND CORE PRODUCTS SOLD THROUGH
SALES OUTLETS IN DOMESTIC MARKETS.

12



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION





A.    Bidding on Other Products. PLK and Diversified acknowledge and agree that
Popeyes Restaurants offer as of the Effective Date and may continue to offer
Other Products for sale to the public in Domestic Markets. Except in the cases
described in Section 10(B) below, PLK hereby agrees that, with respect to all
new Other Product offerings or re-bids in Domestic Markets of the type that
Diversified is capable of producing at the time that the Other Product offering
is made available to bid, PLK shall, at the time of such bidding, provide
Diversified the opportunity to submit a competitive bid on any such Other
Products.


(i)    Bidding Process. PLK agrees that with respect to any Other Product
offerings of the type that Diversified is capable of producing at the time that
the Other Product offering is made available to bid (except in the cases
described in Section 10(B) below), PLK shall offer Diversified a fair and
reasonable opportunity to develop and bid on any such Other Products, on terms
and conditions (including the amount of lead time and information) no less
favorable than those offered any other bidder. PLK shall provide Diversified
with commercially-reasonable information (including the product development
brief, including price targets and the desired time schedule), as well as any
other significant information provided to any other prospective bidder, to
develop and bid on any such Other Products. Diversified has no obligation to
submit a bid.


(ii)    Award by PLK. PLK agrees that it will consider any bid presented by
Diversified on Other Products in a commercially reasonable manner and will
timely notify Diversified, whether Diversified’s bid is selected for further
negotiation of price and terms. PLK’s decision to select, or not select, any
Diversified bid for negotiation shall be subject to PLK’s sole discretion. In
the event PLK selects Diversified’s bid on any such Other Products, in addition
to the License granted to Diversified under Section 4(iii), PLK and Diversified
may negotiate the price and other terms of one or more separate agreements for
any such Other Products. Neither PLK nor Diversified shall have any obligation
to enter into any agreement as a result of Diversified's bid being selected.


B.    Limited Time Offerings.


(i)    Existing Core Product. If a product is an existing Core Product on
Schedule A at the time that it is offered as an LTO, PLK shall purchase, and
cause its Franchisees and, subject to Section 10(C) below, Sales Outlets to
purchase such Core Product from Diversified in the same manner as it purchases
and causes its Franchisees and, subject to Section 10(C) below, Sales Outlets to
purchase Core Products from Diversified as set forth in Section 7 and in
accordance with the other terms and conditions of this Agreement. Such a product
will remain a Core Product both during and after the periods it is offered as an
LTO.


(ii)    Modified Core Product or Other Product. If a product is not an existing
Core Product on Schedule A at the time that it is offered as an LTO (i.e. it is
a modified Core Product or an Other Product) and it requires the use of
proprietary rights or a qualifying new product innovation, or features the
public use of a brand name, in each case of a third-party manufacturer or food
product supplier, PLK will not have an obligation to provide Diversified

13



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



the opportunity to supply the LTO, including as described under Section 7, or
the opportunity to submit a competitive bid on such LTO, until a period of two
(2) years from the date of the initial such LTO has passed. Once such a product
has been offered as an LTO, but no longer meets the conditions of an LTO, it is
no longer an LTO and will be analyzed under Section 9 or Section 11, as
applicable, to determine whether it is a modified Core Product or an Other
Product. For a new product innovation to qualify as a "qualifying new product
innovation," it must be wholly-initiated by the third-party manufacturer or food
product supplier rather than PLK, and not come about as a response to a request
for proposals. Moreover, if Diversified wholly-initiates a new product
innovation that is offered as an LTO, PLK will not provide any third-parties the
opportunity to submit a competitive bid on such LTO until a period of two (2)
years from the date of the initial such LTO has passed.


C.    Core Products Sold Through Sales Outlets. For Core Products sold through
Sales Outlets, PLK agrees to purchase and to cause its Sales Outlets to purchase
any Core Products in the same manner as PLK purchases and causes its Franchisees
to purchase Core Products from Diversified as set forth in 7 and in accordance
with the other terms and conditions of this Agreement (including Section 13),
except that PLK will not have an obligation to purchase or to cause its Sales
Outlets to purchase a Core Product from Diversified for sale through Sales
Outlets if (a) the product is produced to be sold in a Sales Outlet and (b)
Diversified is unable to produce the product (after being given a commercially
reasonable opportunity to develop the product as specified below) (i) in the
format under which it is to be sold through the Sales Outlet (such as frozen,
refrigerated, or freeze dried), (ii) in a quantity that is required by PLK for
the format, or (iii) at a commercially reasonable price point so that the format
for the end product can be competitively priced at the Sales Outlet.


With respect to this Section 10(C), when PLK wishes to sell a Core Product to be
sold in a Sales Outlet, PLK will notify Diversified of this fact and provide
Diversified with information about the format under which it is to be sold
through the Sales Outlet (such as frozen, refrigerated, or freeze dried) and the
quantity that it believes is required by it to be sold for the format. Upon
receipt of this notice, Diversified shall be given a commercially reasonable
opportunity to develop such Core Product to be sold through the Sales Outlet,
and the Parties shall then negotiate in good faith in order to mutually agree
upon a commercially reasonable price to be paid to Diversified for the Core
Product so that the format for the end product can be competitively priced at
the Sales Outlet. During such negotiations, either Party may present to the
other Party industry benchmark supplier pricing for similar products in a
similar format as a guide.


The prices to be paid to Diversified under this Section 10(C) are F.O.B.
Diversified’s designated facility, and the purchases and sales may be made
directly or indirectly through Distributors or agents.


If the Parties cannot agree upon a commercially reasonable price to be paid to
Diversified for the Core Product, the issue shall be settled exclusively by
arbitration in the City of New Orleans, Louisiana, before a three-person
arbitration panel appointed by The American Arbitration Association (“AAA”) and
pursuant to the Commercial Arbitration Rules of the AAA, which rules are hereby
incorporated by reference thereto and made a part of this Agreement.

14



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



The arbitrators shall determine a commercially reasonable price to be paid to
Diversified for the product so that the format for the end product can be
competitively priced at a Sales Outlet based on industry data. The arbitration
shall be completed within 90 days of its commencement. The costs of the
arbitration shall be borne equally by PLK and Diversified, but each Party shall
bear its own attorneys’ fees.


The determination of the arbitration panel itself shall be final and binding on
both Parties; however, based on the determination of the arbitration panel, PLK
may decide not to pursue the sale of the product in the given format through the
Sales Outlet in light of the amount that is determined by the arbitration panel
and Diversified may decide not to pursue the supply of the product to PLK in
light of the amount that is determined by the arbitration panel. However, if
Diversified decides not to pursue the supply of the product to PLK in light of
the amount that is determined by the arbitration panel, PLK will not have an
obligation to purchase or to cause its Sales Outlets to purchase such Core
Product from Diversified in the given format for sale through Sales Outlets.


11.    MODIFICATION OF CORE PRODUCT INGREDIENTS OR FORMULAS AND DEVELOPMENT OF
MODIFIED CORE PRODUCTS


A.    Initial Approval. PLK acknowledges and agrees that, as of the Effective
Date, the Core Products meet or exceed all of PLK’s quality standards. If PLK
requests a higher standard of quality for any product or requests any change to
a product, Diversified will use good faith efforts to attempt to satisfy the
request, and PLK acknowledges that any higher costs entailed in meeting the
higher quality standard or other change may affect the reasonable price of the
product.


B.    Modification of Core Product Ingredients or Formulas and Modified Core
Products Suggested by Diversified. If Diversified suggests to PLK any
improvements, modifications, or changes to the ingredients or formulas in the
Popeyes Formulas or PLK Formulas in any of the Core Products, and/or proposes a
modified Core Product under Section 9(B), Diversified shall notify PLK in
writing specifying the improvement, modification or change to the ingredients or
formulas or in the modified Core Product and any cost implications related to
the improvement, modification or change to the ingredients or formulas or in the
modified Core Product. Unless and until PLK, in its sole discretion, approves
the improvement, modification or change to the ingredients or formulas in the
Popeyes Formulas or PLK Formulas or in the modified Core Product, (a)
Diversified shall not sell a Core Product with such improvement, modification or
change to the ingredients or formulas or modified Core Product under this
Agreement to PLK, any Distributor(s), or the Franchisees or Sales Outlets, and
(b) PLK, any Distributor(s), and the Franchisees and, except as permitted under
Section 10(C), the Sales Outlets, shall continue to buy the Core Product without
the improvement, modification or change to the ingredients or formulas or
pre-modified Core Product from Diversified in accordance with Section 7 and the
other terms and conditions of this Agreement.


C.    Modification of Core Product Ingredients or Formulas and Modified Core
Products Requests by PLK. The Parties agree that PLK retains the right to make
all decisions regarding the Popeyes brand, including the right to make
modifications, improvements, or

15



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



changes to the ingredients or formulas in the Popeyes Formulas or PLK Formulas
for Core Products, or to develop modified Core Products, or to develop Other
Products pursuant to PLK Formulas, for any legitimate business reason, including
without limitation, actual or reasonably anticipated changes required by federal
laws, state laws, or local laws or regulations, and changes in consumer
preferences or industry standards. In the event of a modification, improvement
or change to the ingredients or formulas in a Core Product made by PLK, or the
development of a modified Core Product by PLK, (a) PLK will notify Diversified
of the requested modification, improvement or change to the ingredients or
formulas or modified Core Product, and (b) PLK will provide Diversified with the
material information, if any, known to PLK regarding how the requested
modification, improvement or change to the ingredients or formulas might be
accomplished or the requested modified Core Product might be developed
(including any work, process or manufacturing techniques related to the
requested modification, improvement or change in the ingredients or formulas or
modified Core Product, whether developed by PLK or any third party), and (c)
Diversified shall use commercially reasonable efforts to cooperate with PLK in
executing the change or development. The determination of whether a new product
developed (after it ceases to be an LTO as described under Section 10(B), if
applicable) is or would be a modified Core Product or Other Product shall occur
as set forth in Section 9(B) of the Agreement. The price for the product
resulting from any such modification, improvement or change to the ingredients
or formulas in a Core Product or for the modified Core Product shall be set in
accordance with Section 13(C) of this Agreement.


In the event (i) PLK in good faith requests improvements, modifications or
changes to the ingredients or formulas in the Popeyes Formulas or PLK Formulas
that are commercially reasonable and that are stated in terms that are
reasonably specific and objectively measurable, and (ii) PLK has provided the
information specified above, if any, without any exception due to a
confidentiality agreement or contractual limitation, and (iii) the request for
the modification is deemed to be a change to the Core Product such that the
resulting product is a modified Core Product (as defined in Section 9(B)), and
(iv) Diversified fails to make the requested improvements, modifications or
changes within a commercially fair and reasonable time period, and (v) the
requested improvements, modifications or changes are shown to be feasible and
capable of being made by Diversified, PLK, or a third party, and (vi)
Diversified is unable or unwilling to then produce and sell the modified Core
Product at the price determined in accordance with Section 13(C) of this
Agreement, then the modified Core Product shall be deemed an Other Product,
i.e., not a Core Product.


In the event of a modification, improvement or change to the Popeyes Formulas or
the PLK Formulas made by Diversified or any of its suppliers, Diversified will
notify PLK in writing of the same, and Diversified agrees that it will assign,
and hereby does assign, to PLK all right, title and interest in and to the same,
including any proprietary rights and intellectual property rights therein.


The Parties acknowledge that the time period provided for the change may vary
depending on whether an immediate or other time restriction is implicated by a
change in laws, regulations or interpretations thereof, and the complexity of
the requested modifications. If the Parties disagree whether the conditions for
deeming a modified or new product an Other Product as

16



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



stated in the preceding paragraph have been met, the issue shall be settled
exclusively by arbitration in the City of New Orleans, Louisiana, before a
three-person arbitration panel appointed by The American Arbitration Association
(“AAA”) and pursuant to the Commercial Arbitration Rules of the AAA, which rules
are hereby incorporated by reference thereto and made a part of this Agreement.
The arbitrators shall determine whether the conditions for deeming the modified
or new product an Other Product have been met. The arbitration shall be
completed within 90 days of its commencement. The arbitration award shall be
final and binding on both Parties. The costs of the arbitration shall be borne
equally by PLK and Diversified, but each party shall bear its own attorneys’
fees.


D.    Time Period for Modifications to Core Product Ingredients or Formulas and
Modified Core Product Requests by PLK. Except for any changes required by
federal, state or local laws, regulations, or judicial orders in Domestic
Markets, PLK agrees that it will not make any requests for or initiate any
improvements, modifications or changes to the ingredients or formulas in the
Popeyes Formulas for the Core Products or modified Core Products (as provided in
Section 11(C) of this Agreement) before January 1, 2016; provided, however, that
Diversified acknowledges that PLK can do its own product testing (and
Diversified will reasonably cooperate in such testing) in accordance with the
terms of this Agreement before such date and PLK and Diversified acknowledge
that governmental regulation regarding sodium levels and partially hydrogenated
oils (“PHO”) is possible before such date, and Diversified will use good faith
efforts to achieve a reduction in sodium levels and PHO levels, but Diversified
cannot warrant the amount of such reduction, if any, at this time.


E.    Approval of Modifications to Core Product Ingredients or Formulas or
Modified Core Products. Before Diversified may sell any product resulting from
any modifications to Core Product ingredients or formulas or sell any modified
Core Product under this Agreement to PLK, any Distributor(s), or the Franchisees
or the Sales Outlets, PLK must approve the modifications to Core Product
ingredients or formulas or modified Core Product in writing. Upon such approval,
the product resulting from any modification to Core Product ingredients or
formulas or the modified Core Product shall be deemed to be one of the Core
Products covered under this Agreement.


F.    Quality Assurance Testing. PLK may conduct testing of the Core Products
pursuant to PLK’s quality assurance requirements for products as set forth
herein throughout the Term of this Agreement for quality assurance purposes.
Diversified shall use commercially reasonable efforts to cooperate in such
testing and shall supply such Core Product samples as are reasonably required,
free of charge, including shipping costs.


G.    Certain Terminology.  The use in this Agreement of any one of the terms
"modifications" or "improvements" or "changes," or any of their derivatives
(such as "modified" or "improved" or "changed"), alone without the others is
intended in each case to stand for and encompass all three terms, and no
distinction is intended by the use of one term without the others.



17



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



H.    Package Size Revision. A mere revision in package size, or in the number
of products per selling Unit, or in an SKU (stock keeping Unit) shall not
constitute a modification, improvement, or change to ingredients or formulas of
a Core Product, or result in a modified Core Product, but shall result in a
corresponding appropriate revision in price per Unit.
 
12.    ORDERS, SUPPLY, AND DELIVERY. The Parties agree to use commercially
reasonable efforts to work with each other (and with the Distributors, with any
purchasing cooperative working with PLK such as SMS, with any processor or food
supplier working with PLK such as a chicken or shrimp supplier, with any
processor working with Diversified, and with any other person or entity involved
in the distribution chain) to handle orders, supply, and delivery of the Core
Products through the Distributor(s) to PLK and the Franchisees and Sales
Outlets, if applicable, in a commercially reasonable and timely manner. PLK or
its designee shall instruct the Franchisees and/or the Distributor(s) and Sales
Outlets, if applicable, to place purchase orders with Diversified at least two
weeks before the requested date of delivery by Diversified. Diversified will use
commercially reasonable efforts to accommodate any purchase orders not placed
timely. PLK shall require its Distributors to maintain at least a two-week
inventory of all Core Products.


13.    PRICES AND DELIVERY


A.    Pricing of Core Products. Diversified's sales price for each Core Product
is for F.O.B. the facility designated by Diversified. Once an initial price for
a Core Product is established or adjusted, the price of the Core Product shall
remain the same unless and until adjusted.


B.    Initial Prices and Initial Profit Margins for Initial Core Products.


(i)    Prices.    The Core Product prices shall be the prices set forth in
Schedule A attached hereto under the heading "Price" (as revised or deemed
revised from time to time in accordance with this Agreement).


(ii)    Profit Margins. The dollar profit margins and the percentage profit
margins for the Core Products shall be the dollar profit margins and percentage
profit margins set forth in Schedule A attached hereto under the headings "$
Profit Margin" and "% Profit Margin" (each as filled in and as revised or deemed
revised from time to time in accordance with this Agreement). At the time this
Agreement is signed, the dollar profit margin column and the percentage profit
margin column on Schedule A shall have initial dollar profit margin and
percentage profit margin figures using Diversified's adjusted dollar profit
margin and adjusted percentage profit margin for each of such products during
the 2013 calendar year, as confirmed by Diversified's independent auditor to
Diversified. (Adjusted figures are used because of the 3% discount in prices
that took effect under the 2010 Royalty and Supply Agreement on January 1,
2014.)
(iii)    Dollar Profit Margin. The "adjusted dollar profit margin" for each Unit
of product during the 2013 calendar year means (a) ninety-seven percent (97%) of
the total revenues received from sales of the product during 2013, less (b) the
actual cost to Diversified

18



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



of purchasing all raw ingredients (both those listed on Schedule B and those not
listed on Schedule B) specified by the formulas used to make the product during
2013 and having such raw ingredients delivered to Diversified during 2013
(including all costs of the nature described in Section 13(E)(i)(a), but using
actual 2013 costs and not expected, exchange-referenced, or quoted costs) (all
costs under this Section 13(B)(iii)(b) collectively, the "2013 Landed Cost of
All Specified Raw Ingredients"); (c) the cost of the raw ingredients spilled,
wasted, or otherwise lost in producing the product during 2013 (the "2013 Lost
Ingredients Cost"); (d) the actual cost of the packaging materials used in
making the product (including the cost of having the materials delivered to
Diversified) during 2013, (e) the actual cost of the direct labor used in making
the product during 2013, (f) the manufacturing overhead cost allocated (as
defined in Section 13(B)(v)) to the product during 2013, and (g) the general
overhead cost allocated (as defined in Section 13(B)(vi)) to the product during
2013, and then divided by (h) the number of Units of the product sold during
2013.


(iv)    Lost Ingredients Cost. The 2013 Lost Ingredients Cost (i.e. the cost of
the raw ingredients spilled, wasted, or otherwise lost in producing the product
under clause (iii)(c) above) equals (1) the 2013 Landed Cost of All Specified
Raw Ingredients, (2) divided by the actual percentage yield for the product for
2013, and then (3) less the 2013 Landed Cost of All Specified Raw Ingredients.
(As an example, the percentage yield may be 95% or 0.95). An “improvement in
yield efficiency” shall mean an increase in the percentage yield and a decrease
in the lost ingredients cost. Diversified will use good faith efforts to pursue
an optimized percentage yield for PLK on an annual basis (considering both the
cost of lost ingredients and the cost of improving yield efficiency).


(v)    Manufacturing Overhead Cost Allocated. The “manufacturing overhead cost
allocated” to a product during 2013 means (a) the Total Manufacturing Overhead
Cost of the product in 2013 multiplied by (b) the total direct labor costs
incurred in producing all Units of the product for PLK and its Franchisees
during the period at the plant at which the product was manufactured, and
divided by (c) the total direct labor costs incurred in producing all Units of
all products for all Diversified customers during 2013 at the same plant at
which the product for PLK and its Franchisees was manufactured (in the case of
Cajun Gravy, which was the only product manufactured at more than one plant in
2013, the manufacturing overhead cost allocated to Cajun Gravy during 2013 shall
equal the manufacturing overhead cost allocated to Cajun Gravy at the
Madisonville plant during 2013 plus the manufacturing overhead cost allocated to
Cajun Gravy at the Nebraska plant during 2013). Diversified will provide PLK
with the "manufacturing overhead cost allocated" on an annual basis during the
Term with an explanation in reasonable detail of any material changes that are
made to it from the prior year.


(vi)    General Overhead Cost Allocated. The "general overhead cost allocated"
to a product during 2013 means (a) the Total General Overhead Cost of the
product in 2013 multiplied by (b) the total weight of all Units of the product
produced by Diversified for PLK and its Franchisees during 2013, and divided by
(c) the total weight of all Units of all products produced by Diversified during
2013 for all Diversified customers. Diversified will provide PLK with the
“general overhead cost allocated” on an annual basis during the Term with

19



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



an explanation in reasonable detail of any material changes that are made to it
from the prior year.


(vii)    Percentage Profit Margin. The "adjusted percentage profit margin" for
each product during the 2013 calendar year means (a) the adjusted dollar profit
margin for the product during 2013, divided by (b) ninety-seven percent (97%) of
the total revenues received from sales of the product during 2013.


C.    Initial Prices for Modified Core Products.


(i)    Pricing Methodology. In the event any ingredients or formulations in a
Popeyes Formula or PLK Formulas of the Core Products are modified or a modified
Core Product is otherwise created pursuant to Section 9 or Section 11 of this
Agreement, the initial price of the modified Core Product shall be determined as
follows: (i) if the expected cost per Unit of the modified Core Product to
Diversified exceeds the cost per Unit of the pre-modified Core Product to
Diversified (in each case taking into account all costs of the kinds identified
in Section 13(E)(i)), then the initial price of the modified Core Product shall
be greater than the existing price of the pre-modified Core Product by the
amount of such excess (such that Diversified's dollar profit margin per Unit on
the modified Core Product shall equal its dollar profit margin per Unit on the
pre-modified Core Product), and (ii) if the expected cost per Unit of the
modified Core Product to Diversified is less than the cost per Unit of the
pre-modified Core Product to Diversified (in each case taking into account all
costs of the kinds identified in Section 13(E)(i)), then the initial price of
the modified Core Product shall be less than the existing price of the
pre-modified Core Product by [***] the amount of such savings (such that
Diversified's dollar profit margin per Unit on the modified Core Product shall
equal its dollar profit margin per Unit on the pre-modified Core Product plus
[***] of the decrease in the cost per Unit of the product to Diversified). The
initial percentage profit margin of the modified Core Product shall equal the
initial dollar profit margin of the modified Core Product divided by the initial
price of the modified Core Product. As addressed in Section 11(H) above, reduced
package size or a reduction in the number of products per selling Unit is not a
modified Core Product; while it shall result in a corresponding appropriate
revision in price per Unit, the price reduction is not considered a "savings"
under this section.


(ii)    Determination by Parties. Diversified shall prepare and provide PLK with
Diversified's calculation of the initial price of the modified Core Product and
the associated dollar profit margin and percentage profit margin, using the
methodology set forth in Section 13(C)(i). If the Parties agree on the initial
price for the modified Core Product and the associated dollar profit margin and
percentage profit margin, the Parties shall revise Schedule A to add the
modified Core Product and its initial price and dollar profit margin and
percentage profit margin.


(iii)    Determination by Arbitration if Necessary. If within 30 days of
Diversified's submission of its calculation of the initial price for the
modified Core Product and the associated dollar profit margin and percentage
profit margin, the Parties are unable to agree upon the initial price for the
modified Core Product or the associated dollar profit margin or percentage
profit margin, the determination of the initial price of the modified Core
Product and

20



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



the associated dollar profit margin and percentage profit margin shall be
settled exclusively by arbitration in the City of New Orleans, Louisiana, before
a three-person arbitration panel appointed by The American Arbitration
Association (“AAA”) and pursuant to the Commercial Arbitration Rules of the AAA,
which rules are hereby incorporated by reference thereto and made a part of this
Agreement. The arbitrators shall determine the initial price for the modified
Core Product and the associated dollar profit margin and percentage profit
margin, using the methodology set forth above in Section 13(C)(i). The
arbitration shall be completed within 90 days of its commencement. The
arbitration award shall be final and binding on both Parties. The costs of the
arbitration shall be borne equally by PLK and Diversified, but each Party shall
bear its own attorneys’ fees. The modified Core Product will not be sold by
Diversified or purchased by PLK or its Franchisees or the Sales Outlets until
its price is determined; the pre-modified Core Product will continue to be sold
at its price determined in accordance with the terms of this Agreement.


(iv)    Unusual Cases. Notwithstanding the foregoing provisions of this Section
13(C), if either Party determines in good faith that manufacture of the modified
Core Product would require substantial capital expenditures or would result in
substantial idling of existing machinery or equipment or that the modified Core
Product would absorb substantially less of the manufacturing overhead cost or
general overhead cost than the pre-modified Core Product (but specifically
excluding any such cases resulting from normal growth in volume needs), then
instead of following the provisions of Section 13(C)(i)-(iii), (a) the Parties
shall negotiate in good faith the initial price of the modified Core Product and
the associated dollar profit margin and percentage profit margin, and (b) until
the Parties agree on the initial price for the modified Core Product and the
associated dollar profit margin and percentage profit margin, Diversified shall
not sell and PLK and its Franchisees and the Sales Outlets shall not purchase
such product to or from any person or entity; the pre-modified Core Product will
continue to be sold at its price determined in accordance with the terms of this
Agreement.


D.    Price Adjustments for Extraordinary Circumstances. In the event of an
“extraordinary change” in Diversified’s costs payable to third parties for
essential ingredients, commodities, labor, or overhead that is beyond the
reasonable control of Diversified resulting in a benefit to PLK or an additional
cost to Diversified, which for purposes of this subsection D shall mean an
increase or decrease of more than [***] in the cost of a Core Product,
Diversified may request that PLK agree to an increase or PLK may request that
Diversified agree to a decrease in price for a Core Product so affected, but
only for the period of time in which Diversified experiences such extraordinary
changes in Diversified’s costs resulting in a benefit to PLK or additional cost
to Diversified, and not beyond the next date at which the price is automatically
adjusted under Section 13(E). If Diversified or PLK seeks such an increase or
decrease in price, as applicable, the Party seeking the increase or decrease
shall provide the other Party with commercially reasonable information and
reasons justifying the change in price, and its proposed price adjustment. If
within 10 days of such Party's submission of its proposed price adjustment, the
Parties are unable to agree upon a reasonable price adjustment for any such
affected Core Products, the determination of the price adjustment and the time
period for such adjustment for each such Core Product shall be settled
exclusively by arbitration in the City of New Orleans, Louisiana, before a
three-person arbitration panel appointed by The American Arbitration

21



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



Association (“AAA”) and pursuant to the Commercial Arbitration Rules of the AAA,
which rules are hereby incorporated by reference thereto and made a part of this
Agreement. The arbitrators shall determine a reasonable price adjustment and a
reasonable time period the adjusted price will be in effect for each such Core
Product at issue. The arbitration shall be completed within 30 days of its
commencement. The arbitration award shall be final and binding on both Parties.
The costs of the arbitration shall be borne equally by PLK and Diversified, but
each Party shall bear its own attorneys’ fees. During the period that the
arbitration is pending, the prices of the Core Products at issue shall remain
the same as prior to the arbitration.


E.    Annual Price Adjustments for All Core Products Beginning January 1, 2015.
Beginning on January 1, 2015, and thereafter on each subsequent January 1, with
respect to each Core Product then existing, the price shall be adjusted as set
forth in this Section 13(E). The Parties agree to review and have reasonable
discussions about the manufacturing process for the products to be produced by
Diversified hereunder for sale to PLK, the Distributors, or the Franchisees or,
subject to Section 10(C), Sales Outlets, at least annually regarding ways to
improve efficiency and cost adjustments (whether cost increases or cost
savings); however, PLK acknowledges and agrees that Diversified does not need to
share any of its proprietary or confidential manufacturing processes and, to the
extent that any such review reveals a proprietary or confidential manufacturing
process of Diversified, PLK’s obligations with respect to the same shall be
subject to Section 16. Any such expected cost savings shall be shared [***]
between the Parties (the "Shared Cost Savings"), provided, however, that the
benefit of any anticipated reduction in commodities prices, ingredients costs
(other than pursuant to Section 13(C)), or packaging costs shall not be
considered a cost savings for such purposes, but shall accrue [***] to PLK; the
foregoing [***] sharing of the Shared Cost Savings is implemented in the pricing
provisions in Section 13(E)(i)(e)(3) below. Several examples of [***] sharing of
Shared Cost Savings are set forth in Schedule C. The Parties agree, however,
that as part of the annual price adjustment in Section 13(E), as set forth in
the examples in Schedule C, they shall take into account any Shared Cost Savings
applied during any prior year or years that may no longer be applicable. Other
possible cost savings as contemplated in Section 13(L) shall also be reviewed
and considered at the time of the annual price adjustment.


(i)    Pricing Methodology. With respect to each Core Product, the price per
Unit for the coming calendar year shall equal the sum of the following amounts
(each rounded to the nearest penny):


(a)    Landed Cost of All Specified Raw Ingredients. [***] cost to Diversified
of purchasing the raw ingredients specified by the formulas used to make one
Unit of the Core Product and having such raw ingredients delivered to
Diversified (collectively, the "Landed Cost of All Specified Raw Ingredients"),
including:


(1)     in the case of each raw ingredient listed on Schedule B, [***] cost to
Diversified of purchasing such raw ingredient specified by the formulas used to
make one Unit of the Core Product and having such raw ingredient delivered to
Diversified,

22



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



including (A) the market price of the pertinent raw material listed on Schedule
B, determined as provided on Schedule B, (i) using the October 15 reference date
for [***], and (ii) using the September 10 reference date for all other raw
materials on Schedule B (recognizing these costs will be adjusted again on
January 1 under Section 13(F)), (B) all other costs and amounts that make up the
amount expected to be charged by the third-party processer for such raw
ingredient (including the cost of transporting the raw materials from the
exchange-designated facility, through others where applicable, to the
third-party processer and the third-party processer's labor and overhead costs
and profit and any other conversion costs), and (C) the cost of having such raw
ingredient delivered from the seller of such raw ingredient to Diversified
(including any costs related to delivery); and


(2)    in the case of each raw ingredient not listed on Schedule B, [***] cost
to Diversified of purchasing such raw ingredient specified by the formulas used
to make one Unit of the Core Product and having such raw ingredient delivered to
Diversified, including (A) the amount determined by using three quotes for such
raw ingredient obtained by Diversified during the month of October immediately
preceding the January 1 in question and setting the cost at the lowest of the
three quotes unless the Parties otherwise agree, and (B) the cost of having such
raw ingredient delivered from the seller of such raw ingredient to Diversified
(including any costs related to delivery).


(b)    Lost Ingredients Cost. The cost of raw ingredients spilled, wasted, or
otherwise lost in producing one Unit of the product during the coming year,
which equals (1) the Landed Cost of All Specified Raw Ingredients, (2) divided
by the expected percentage yield for the product for the coming year, and then
(3) less the Landed Cost of All Specified Raw Ingredients.


(c)    Landed Packaging Materials Cost. The packaging materials cost for one
Unit of the product (including the cost of having the material delivered to
Diversified), which shall be determined by using three quotes obtained by
Diversified during the month of October immediately preceding the January 1 in
question and setting the cost at the lowest of the three quotes unless the
Parties agree otherwise.


(d)    Other Costs. [***] cost of all other costs relating to the manufacturing,
processing, distribution, and sale of one Unit of the product in the coming
calendar year (collectively, the "Other Costs"), including (1) the cost of the
direct labor used in making one Unit of the

23



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



product during such year, (2) the Total Manufacturing Overhead Cost allocable to
one Unit of the product during such year (allocating in proportion to direct
labor costs in a manner analogous to Section 13(B)(v)), and (3) the Total
General Overhead Cost allocable to one Unit of the product during such year
(allocating in proportion to tonnage in a manner analogous to Section
13(B)(vi)).


(e)    Dollar Profit Margin. The dollar profit margin for one Unit of the
product ("NewDPM"), which shall equal:


(1) if the dollar profit margin specified with respect to such product on
Schedule A for the calendar year ending immediately preceding the January 1 in
question (the "OldDPM") is positive:


[***]


(2) if OldDPM is negative:


[***]


[***]


(3) in addition to clause (1) or (2), regardless of which one applies, NewDPM
shall be further (A) increased by [***] of the amount of any expected Shared
Cost Savings with respect to the product (measured per Unit) for the coming year
that were not taken into account in the expiring year ("New Shared Cost
Savings"), and (B) decreased by [***] of the amount of any Shared Cost Savings
with respect to the product (measured per Unit) that were taken into account in
the expiring year but are not expected to continue in the coming year
("Discontinued Shared Cost Savings"). No special adjustment need be made with
respect to Shared Cost Savings that were taken into account in the expiring year
and are expected to continue in the coming year ("Continuing Shared Cost
Savings"). In 2014, no Shared Cost Savings have been taken into account.


Attached as Schedule C to this Agreement are several examples of calculations of
NewDPM under this Section 13(E)(i)(e).


(ii)     Diversified's Provision of Proposed Adjustments and Supporting
Information. By the November 1 preceding the January 1 in question, with respect
to each Core Product, using the pricing methodology described in Section
13(E)(i), Diversified shall provide PLK with Diversified's calculation of the
new price, new dollar profit margin, and new percentage profit margin for the
Core Product as of the coming January 1. A sample calculation for a single
product is set forth on Schedule D. Diversified shall also provide PLK with
commercially

24



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



reasonable information and reasons justifying Diversified's calculation of the
Other Costs, which may include capital expenditures and Unit sales.


(iii)    Determination by Parties. The Parties agree that, prior to each such
January 1, the Parties shall attempt in good faith to agree in advance upon the
new price, new dollar profit margin, and new percentage profit margin for each
of the Core Products for the coming contract year. The Parties will prepare and
jointly initial a new Schedule A for the coming contract year containing the new
price of and profit margins for each of the Core Products for which they are in
agreement. For each Core Product as to which the Parties are not in agreement on
the new price or a profit margin, the Parties will prepare and jointly initial a
calculation using the format set forth in Schedule D (or such other format as
they may agree), filling in all figures on which they agree and leaving blank
all figures as to which they do not agree.


(iv)    Determination by Arbitration if Necessary. If within 30 days after
Diversified's submission of its calculation of the new prices and new margins
for the Core Products, the Parties are unable to agree upon the new price or a
profit margin for any Core Products for the coming calendar year, the
determination of the new price, new dollar profit margin, and new percentage
profit margin for each such Core Product for such calendar year shall be settled
exclusively by arbitration in the City of New Orleans, Louisiana, before a
three-person arbitration panel appointed by The American Arbitration Association
(“AAA”) and pursuant to the Commercial Arbitration Rules of the AAA, which rules
are hereby incorporated by reference thereto and made a part of this Agreement.
The arbitrators, using the pricing methodology set forth in Section 13(E)(i),
shall determine the new price for such year and the new dollar profit margin and
new percentage profit margin for each Core Product at issue and shall fill in
all blanks in Schedule A for such calendar year. If there is any disagreement
regarding any Other Costs, the arbitrators shall determine reasonable amounts
(and where necessary and applicable, reasonable allocations) for any such
disputed costs, in light of all the circumstances. The arbitration shall be
completed within 90 days of its commencement. The arbitration award shall be
final and binding on both Parties. The costs of the arbitration shall be borne
equally by PLK and Diversified, but each Party shall bear its own attorneys’
fees. During the period that the arbitration is pending, the prices of the Core
Products at issue shall remain the same as prior to the arbitration.


F.    Periodic Adjustments for Core Products Containing Certain Key Raw
Materials. Beginning on January 1, 2015, in addition to the annual adjustment
provided under Section 13(E), in the case of Core Products containing raw
ingredients listed on Schedule B, the prices of such Core Products shall be
further adjusted on a periodic basis in accordance with this Section 13(F).


(i)    Automatic Quarterly Adjustment. Subject to Section 13(F)(ii) and (iii),
at the beginning of each calendar quarter, (A) the cost of each raw material
listed on Schedule B, other than [***], shall be deemed to equal the market
price of the reference index that is stated on Schedule B (hereinafter, the
market price of the reference index shall be referred to as the “reference index
price”) for such raw material as of the reference date on the 10th of the
calendar month immediately preceding such calendar quarter, and (B) the price of
each Core Product that

25



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



incorporates one or more raw ingredients that are made from one or more of such
raw materials shall be adjusted to reflect the change in cost of the pertinent
raw material(s) from the cost(s) used for such raw material(s) in the previous
quarter, and the price on Schedule A of each such Core Product shall be deemed
amended accordingly.


(ii)    Lock-In of Certain Quarterly Raw Material Costs. In addition, with
respect to each raw material listed on Schedule B, other than [***], once each
calendar quarter, before the reference date for the succeeding quarter, PLK may
request Diversified, in writing, to "lock-in" the reference index price that is
then actually available for the raw material for the succeeding calendar quarter
and such number, if any, of further succeeding calendar quarters as PLK may
specify in such writing, as the cost of such raw material for such quarter(s).


In the case of raw materials other than boxed beef and pork/lard, the reference
index price that is available for a raw material for a specified calendar
quarter or quarters means the average of the reference index prices on Schedule
B for delivery during all the months in the specified calendar quarter(s) on the
date that PLK requests in writing to lock-in the price. In the case of boxed
beef and pork/lard, the reference index price that is available for a raw
material for a specified calendar quarter or quarters means the reference index
price on Schedule B on the date PLK requests in writing to lock-in the price.


Implementation, and the timing of implementation, shall be conditioned and
dependent upon the following conditions: (a) PLK gave DFS at least seventy-two
(72) hours advance written notice that PLK was likely to request the lock-in of
the reference index price that PLK requests Diversified, in writing, to lock-in
under the first paragraph of this subsection (ii), (b) the raw material is
available at the requested lock-in price at the time of the request and at the
time that Diversified seeks to purchase the corresponding raw ingredient, (c)
there are no prior commitments made by Diversified with the processors, (d)
there is not a significant level of commodity inventory on hand with DFS, (e)
PLK has not previously requested that Diversified lock-in a price as the cost
for the specified raw material for any part of the specified period, and (f) PLK
has not previously requested in the same calendar quarter that Diversified
lock-in a price as the cost for the specified raw material (hereinafter, the
foregoing conditions shall be referred to as the “lock-in conditions”).


If all of the foregoing lock-in conditions in this Section 13(F)(ii) above are
met, the "locked-in" price of the specified raw material shall be used for the
specified quarter(s), in place of the reference index price determined under
Section 13(F)(i), in the calculation of the prices of all Core Products that
incorporate one or more raw ingredients that are made from such raw material.
The prices of all such Core Products shall be adjusted accordingly and their
prices on Schedule A shall be deemed amended accordingly.


Even if all of the foregoing lock-in conditions are met, Diversified may elect
in its own business operations not to follow such request from PLK with respect
to Diversified's actual purchases of raw ingredients made from the specified raw
material and may purchase any raw ingredient at any time from any vendor at such
costs as Diversified may be able to secure; however, to the extent that
Diversified does not elect to follow a request from PLK that meets all of the
foregoing

26



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



conditions, the cost to PLK for such specified raw material for such specified
period shall still be based on such request provided by PLK, rather than the
cost of such raw ingredient determined under Section 13(F)(i) for such period.


Requests made in writing by PLK and written notices provided by PLK to
Diversified under this Section 13(F) shall be made by PLK to Diversified’s
designated purchasing representative(s) at a Diversified e-mail address provided
by Diversified to PLK.


(iii)    Review for Extraordinary Changes. The Parties will use reasonable
efforts to review and confer periodically regarding the prices of the raw
materials listed on Schedule B with a view toward identifying whether an
extraordinary change has occurred within the meaning of Section 13(D).


G.    Re-Balancing of Profit Margins. The Parties recognize that the profit
margins on different Core Products differ significantly, and desire to reduce
these differences in a manner that will result in (i) the individual percentage
profit margins on different products varying much less significantly, (ii) the
overall total annual dollar profit margin on all Core Products, taking into
account the volume of sales of different products, remaining substantially the
same, (iii) the Overall Percentage Profit Margin remaining approximately the
same; and (iv) minimizing any adverse consequences on the Franchisees. The
Parties agree to discuss in good faith and to attempt to identify
mutually-agreeable adjustments to the profit margins on individual products in
line with the foregoing objectives during the five (5) years after the Effective
Date and thereafter upon the request of either Party.


H.    Five-Year Possible Re-Negotiation. Within 30 days after every fifth
anniversary of this Agreement, either Party may propose amendments to this
Agreement in good faith, and during the following 60 days the Parties shall
negotiate appropriate amended terms for this Agreement, provided that PLK and
Diversified mutually agree in writing on such amended terms.


I.    Audit of Purchase Invoices. PLK shall from time to time have the right,
upon reasonable notice, to audit Diversified's raw material purchase invoices
made after the Effective Date of the Agreement, but no more frequently than
annually.


J.    Passage of Title, Ownership, and Risk. Title to, ownership of, and risk of
loss with respect to each Core Product purchased and sold under this Agreement
shall remain with Diversified until delivery F.O.B. at Diversified's designated
facility, at which point such title, ownership, and risk of loss will pass.


K.    Government Cost Adjustment. If a cost adjustment occurs as a result of a
change in law or regulation or a government directive with respect to the
requirements for manufacturing or the formulation or recipe of a Core Product or
Other Product, any such cost adjustment up or down shall be [***] passed through
to PLK.



27



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



L.    Other Cost Savings. The parties shall work together to identify other
possible cost savings, including those that may arise from improving
manufacturing efficiencies, and may from time to time reach ad hoc agreements on
mutually agreeable terms.


M.    Performance of Procedures Regarding Cost Classifications. The Parties
agree that, on an annual basis, Diversified’s auditors shall perform certain
mutually agreed upon procedures regarding manufacturing and general overhead
cost classifications, variances and allocations and will conduct these
procedures in accordance with attestation standards established by the American
Institute of Certified Public Accountants and will provide the results of these
procedures in an Independent Accountants’ Report on Applying Agreed-Upon
Procedures (as may be mutually revised in the future) for the previous calendar
year.


N.    July 1, 2014 Flour-Based Price Adjustment. On July 1, 2014, the price of
each Flour-Based Core Product shall be adjusted in the manner set forth in
Section 13(H) of the old 2010 Royalty and Supply Agreement.


14. PAYMENTS BY DISTRIBUTOR(S) AND FRANCHISEES. Payment for the Core Products
and any Other Products delivered by Diversified shall be made by and shall be
the sole responsibility of the Party purchasing such products. Diversified shall
invoice directly for all products supplied by Diversified. PLK shall not be
responsible for any non-payment of Diversified's invoices for products sold
and/or delivered to the Distributor(s) or the Franchisees. If Diversified in
good faith gives PLK notice that Diversified considers a specified Distributor
or PLK-designated processor not to be creditworthy and provides PLK with
commercially reasonable information supporting same, then Diversified may
require cash on delivery from such Distributor or processor, and the refusal of
Diversified to extend credit to such Distributor or processor or to deliver any
product to such Distributor or processor absent payment in cash on delivery
shall not be deemed a breach of this Agreement in any way.


15.     WARRANTIES.


A.    Diversified's Warranties. Diversified will not adulterate or misbrand any
products as prohibited by the Federal Food, Drug, and Cosmetic Act (“FDA”).
Diversified agrees that its supplies of beef, pork, and poultry products will be
from processors under inspection from the USDA. The Core Products and Other
Products supplied by Diversified shall be merchantable and free from defects in
material and workmanship and shall comply with all applicable laws and
regulations in Domestic Markets for producing such products, including content
and labeling requirements under applicable laws and regulations in Domestic
Markets and shall meet with the then current specifications for the product. If
it is PLK’s belief that the Core Products and Other Products do not meet with
the then current specifications for the product, the Parties agree to work
together to ensure that the Core Products and Other Products will meet with the
then current specifications. Diversified also agrees that it shall (i) comply
with all laws and regulations in Domestic Markets for food production
facilities, (ii) meet commercially reasonable industry standards for operation
of a food production facility, including without limitation, those pertaining to
sanitation, pest control, maintenance and repair, product storage, facility
operations, allergen control and recovery, recall and traceability processes,
and (iii)

28



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



reasonably cooperate with PLK with the implementation of PLK’s standard product
withdrawal and recall procedures. Upon the request of PLK, any Distributor(s),
or the Franchisees or Sales Outlets delivered in writing to Diversified within
10 days of receipt of any Core Products from Diversified that fail to conform to
any of the warranties set forth in this Section 15(A), Diversified shall
replace, at Diversified's expense, or refund the full purchase price of, such
nonconforming Core Products, and Diversified may require, at Diversified's
expense, the prompt return of any such nonconforming Core Products. This
warranty shall control insofar as the same may conflict with any warranty or
limitation on warranty set forth in Diversified's forms. Further, Diversified
represents and warrants to PLK that (i) the content of the overhead allocations
referenced in Section 13B(v) and Section 13B(vi) does not include costs for
personal expenses and (ii) the expenses included in the overhead allocations are
reasonably and appropriately allocated.


B.    PLK's Warranties. PLK represents and warrants as of the Effective Date
that (i) PLK does not foresee any major changes in PLK's and its Franchisees'
requirements for the Core Products in the foreseeable future; (ii) PLK does not
know of any laws or regulations in any jurisdiction in the Domestic Markets with
which the Core Products are not compliant; and (iii) PLK has no plans to permit
the Franchisees to remove any of the Core Products from their menus in the
foreseeable future. If at any time PLK foresees any such major change or plans,
or learns of any such laws or regulations, PLK shall give Diversified prompt
written notice, in reasonable detail, of such matters.


16. CONFIDENTIAL INFORMATION
    
A.    Ownership by PLK. Ownership of all trade secrets of PLK and the PLK
Confidential Information (including any furnished or disclosed by PLK to
Diversified hereunder or previously) is and shall remain the property of PLK.
Any reproductions, notes, specifications, manuals, summaries or similar
documents relating to the trade secrets of PLK and PLK Confidential Information
shall become and remain the property of PLK immediately upon creation and
Diversified agrees to assign, and hereby does assign to PLK, all of its right,
title and interest in and to the same, including any proprietary rights and
intellectual property rights therein. PLK and Diversified acknowledge and agree
that PLK owns the Popeyes Formulas and any recipes or formulas it independently
develops for any products sold or to be sold in Popeyes restaurants, including
the PLK Formulas.


B.    Ownership by Diversified. Ownership of all trade secrets of Diversified
and the Diversified Confidential Information (including any furnished or
disclosed by Diversified to PLK hereunder or previously) is and shall remain the
property of Diversified. Any reproductions, notes, specifications, manuals,
summaries or similar documents relating to the trade secrets of Diversified and
Diversified Confidential Information shall become and remain the property of
Diversified immediately upon creation and PLK agrees to assign, and hereby does
assign to Diversified, all of its right, title and interest in and to the same,
including any proprietary rights and intellectual property rights therein. PLK
and Diversified acknowledge and agree that, other than the Popeyes Formulas,
Diversified owns any recipes or formulas it has developed or develops, as well
as all manufacturing processes, procedures, methods, and techniques that it has
developed or develops.

29



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION





C.    Nondisclosure of Trade Secrets and Confidential Information. Diversified
and PLK each agrees that it will not, for the Confidentiality Period, use or
permit the duplication or disclosure of any trade secrets or confidential
information owned by the other Party to any person or entity (other than to
employees or, in the case of Diversified, to certain third-party manufacturers,
as permitted under Section 4, who must have such information for the sole
purpose of supplying the Core Products and Other Products as contemplated under
Section 4 of this Agreement and to certain third-party manufacturers, as
permitted under Section 5, who must have such information for the sole purpose
of supplying Cajun gravy products to the Copeland Family Restaurants as
contemplated under Section 5 of this Agreement), unless such use, duplication,
or disclosure is specifically authorized in advance and in writing by an
authorized representative of the other Party. “Confidentiality Period” shall
mean (i) the entire Term of this Agreement, and (ii) thereafter for a period of
fifty (50) years, and (iii) thereafter, with respect to trade secrets, for the
longer of as long as the information in question remains a trade secret, and
with respect to other confidential information, for as long as the information
in question remains confidential, and (iv) in any event, for the longest period
permitted by applicable law.  The obligation under this paragraph survives the
expiration or termination of the Agreement as stated herein.


D.    Protection of the Popeyes Formulas and PLK Formulas. In further of its
non-disclosure and non-use obligations under Section 16(C) above, Diversified
agrees that, during the Confidentiality Period, it will continue to take
substantially the same precautions after the Effective Date of this Agreement to
protect the trade secret status of the Popeyes Formulas and the PLK Formulas
provided to it under this Agreement as it provided as of December 31, 2013 with
respect to the Popeyes Formulas while it was the owner of the Popeyes Formulas
and will agree to any other reasonable requests that are made of it from time to
time by PLK in order to protect the Popeyes Formulas as a trade secret under
state law; however, if PLK believes that a request made by it to Diversified to
protect the trade secret status of the Popeyes Formulas and PLK Formulas is
reasonable and Diversified deems such request as unreasonable, the Parties shall
meet to discuss the request and Diversified shall convey to PLK why it believes
it is unreasonable in which case the Parties will work together to determine a
way, if possible, in which the same may be implemented so that it is reasonably
acceptable to Diversified (i.e. if it causes or would cause Diversified to incur
costs that are more than de minimis, the Parties may work together to determine
how such costs may be paid by PLK or otherwise reduced in order to implement the
change or, if it causes any other burden on Diversified, the Parties may work
together to discuss how a similar protection may be implemented in a way that is
reasonable in order to implement the change). The obligation under this
paragraph survives the expiration or termination of the Agreement as stated
herein.


E.    Protection of Diversified's Manufacturing Techniques. In further of its
non-disclosure and non-use obligations under Section 16(C) above, PLK agrees
that, during the Confidentiality Period, it will take substantially the same
precautions after the Effective Date of this Agreement to protect the possible
trade secret status and confidentiality of any food preparation processes,
procedures, methods, and manufacturing techniques developed by Diversified
(collectively, the "Manufacturing Techniques") that PLK has discovered or may

30



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



discover as it takes to protect its own trade secrets (other than the Popeyes
Formulas and the PLK Formulas which are subject to very specific protections)
and, in any event, no less than commercially reasonable precautions, and will
agree to any other reasonable requests that are made of it from time to time by
Diversified in order to protect the Manufacturing Techniques as a trade secret
under state law; however, if Diversified believes that a request made by it to
PLK to protect the trade secret status of the Manufacturing Techniques is
reasonable and PLK deems such request as unreasonable, the Parties shall meet to
discuss the request and PLK shall convey to Diversified why it believes it is
unreasonable in which case the Parties will work together to determine a way, if
possible, in which the same may be implemented so that it is reasonably
acceptable to PLK (i.e. if it causes or would cause PLK to incur costs that are
more than de minimis, the Parties may work together to determine how such costs
may be paid by Diversified or otherwise reduced in order to implement the change
or, if it causes any other burden on PLK, the Parties may work together to
discuss how a similar protection may be implemented in a way that is reasonable
in order to implement the change). The obligation under this paragraph survives
the expiration or termination of the Agreement as stated herein.
 
F.    Government Orders or Law. The confidentiality obligations set forth in
Section 16(C) and 16(D) above do not apply to information to the extent
disclosure of the information is required under any valid court or governmental
order or by law and the receiving Party provides the disclosing Party immediate
notice thereof so that disclosing Party will have an opportunity to contest
disclosure or seek an appropriate protective order.


17.    INDEMNIFICATION. This Section is intended to address only indemnification
for claims made by third parties. Damages for breaches of this Agreement shall
be governed by other Sections and applicable law.


A.    Indemnification by Diversified. Diversified shall and hereby agrees to
indemnify, defend and hold PLK as well as its successors and permitted assigns,
and each of their respective officers, directors, and employees, harmless from
and against any and all loss, liability, actions, claims, costs (including,
without limitation, reasonable attorneys’ fees and expenses), damages, judgments
and liabilities whatsoever (including without limitation any products liability
claims, in law or equity) to the extent proximately caused by the negligence or
willful misconduct of Diversified, its agents, or assigns.


B.    Indemnification by PLK. PLK shall and hereby agrees to indemnify, defend
and hold Diversified as well as its successors and permitted assigns, and each
of their respective officers, directors, and employees, harmless from and
against any and all loss, liability, actions, claims, costs (including, without
limitation, reasonable attorneys’ fees and expenses), damages, judgments and
liabilities whatsoever (including without limitation any products liability
claims, in law or equity) to the extent proximately caused by the negligence or
willful misconduct of PLK, its agents, or assigns.


18.    INSURANCE. During the Initial Term of this Agreement and any Renewal
Term(s), each Party shall maintain and keep in force, at its own expense,
comprehensive or commercial general liability insurance that includes product
liability insurance with respect to its products

31



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



in an amount not less than $5,000,000 per occurrence, with a reputable insurer,
and shall cause the other Party to be included as an additional insured on such
insurance. The minimum limits of coverage required by this Agreement may be
satisfied by a combination of primary and excess or umbrella insurance policies.


19.    INSPECTION; COPIES OF THIRD-PARTY AUDIT REPORTS; SUPPLIERS OF RAW
INGREDIENTS.


A.    Inspection. PLK and SMS shall have the right reasonably to inspect
Diversified's manufacturing facilities for quality assurance purposes during
normal business hours at any time during the Term of this Agreement, upon
reasonable notice by PLK of such inspection and execution and delivery of a
confidentiality agreement reasonably requested by Diversified and subject to
Diversified's reasonable scheduling needs.


B.    Copies of Third-Party Food Safety Audit Reports. No less frequently than
on an annual basis, Diversified agrees that, within a reasonable period of time
after it receives annual copies of third-party food safety audit reports
generated by its third-party auditors of its facilities, it shall provide to PLK
a copy of such food safety audit reports.


C.    Suppliers of Raw Ingredients. PLK agrees that it shall not create or use
product specifications that require Diversified to purchase any of its raw
ingredients or other materials from any particular supplier or suppliers.
Diversified agrees that, on PLK’s request, it shall provide PLK with information
about the identity of its suppliers of its raw ingredients and other materials.
Whenever Diversified makes any change in a supplier of any of its raw
ingredients or packaging materials, it will update PLK regarding the identity of
the supplier and any relevant specification change.


20.     FORCE MAJEURE. "Force Majeure" shall mean and include any circumstance
beyond the reasonable control of Diversified that causes a significant
disruption in Diversified's supply of any Core Products to the Popeyes System or
the Sales Outlets, including without limitation, the following: any act of
nature or the public enemy, accident, explosion, fire, storm, earthquake, flood,
drought, hurricane, perils of the sea, the elements, casualty, strikes,
lock-outs, labor troubles, riots, sabotage, embargo, war (whether or not
declared), governmental laws, regulations, orders, or decrees, unavailability of
raw material, or seizure for reasons other than the adverse financial condition
of the Party so affected.


In the event of a Force Majeure, Diversified agrees that it will provide written
notice to PLK within three (3) business days from the initial occurrence of any
such event or as soon thereafter as is reasonable under the circumstances,
stating: 1) the nature, scope and all relevant circumstances (as then known) of
the Force Majeure event and impacts on the Popeyes System and the Sales Outlets,
and 2) whether Diversified has the need, ability and present intention, on a
temporary basis, to immediately sublicense the Popeyes Formula to a third party
who is able to manufacture the Core Products at issue being produced by
Diversified for the Popeyes System and the Sales Outlets in sufficient quantity
and quality so as not to cause a disruption in supply to the Popeyes System and
the Sales Outlets (where Diversified agrees that it will cooperate with

32



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



such party in order for it to do so). In the event Diversified needs but is
unable on a temporary basis to immediately sublicense the Popeyes Formula to a
third party who is able to manufacture the Core Products at issue in sufficient
quantity and quality so as not to cause a disruption in supply to the Popeyes
System and the Sales Outlets (where Diversified agrees that it will cooperate
with such party in order for it to do so), then PLK, the Distributor(s), or the
Franchisees or Sales Outlets may begin purchasing products substantially similar
to the Core Products at issue from third parties. This right shall only apply
during any period Diversified is unable to satisfy its buyer’s purchase orders
as a result of an event of Force Majeure. In the event Diversified sublicenses
the Popeyes Formula to a third party manufacturer pursuant to this paragraph,
Diversified shall require the third party to execute an agreement containing
non-disclosure and non-use terms that are no less protective of the Popeyes
Formulas or the PLK Formulas than the terms set forth in the Confidentiality
Agreement that is attached as Schedule E to maintain the Popeyes Formula in the
strictest confidence. If the third party manufacturer sets a price for the Core
Products at issue in excess of a reasonable price for the Core Products under
the circumstances, Diversified shall pay the third party manufacturer the
difference between a reasonable price and the third party’s price for the
duration of the term of the event of the Force Majeure, such that PLK, the
Distributors, and the Franchisees and Sales Outlets shall in no event pay more
than a reasonable price under the circumstances to such third party for the Core
Products at issue during an event of Force Majeure. No further liability shall
attach to Diversified during any such event of Force Majeure.


If Diversified and PLK do not agree on what constitutes a reasonable price for
the Core Products at issue under the circumstances, the determination of the
reasonable price shall be settled exclusively by arbitration in the City of New
Orleans, Louisiana, before a three-person arbitration panel appointed by The
American Arbitration Association (“AAA”) and pursuant to the Commercial
Arbitration Rules of the AAA, which rules are hereby incorporated by reference
thereto and made a part of this Agreement. The arbitrators shall determine a
reasonable price for each Core Product at issue under the circumstances. The
arbitration shall be completed within 90 days of its commencement. The
arbitration award shall be final and binding on both Parties. Once the
arbitration award is rendered, the reasonable prices determined by the award
shall be the reasonable prices for the Core Products at issue for purposes of
such event of Force Majeure. The costs of the arbitration shall be borne equally
by PLK and Diversified, but each Party shall bear its own attorneys’ fees.


In the event of a Force Majeure, Diversified shall diligently attempt to remove
or work around the disruption with reasonable dispatch. As soon as the
disruption resulting from any event of Force Majeure is remedied, the Parties'
respective rights, obligations and performance as set forth in this Agreement
shall be immediately reinstated in full.
21.    CERTIFICATE OF INDEPENDENT PRICE DETERMINATION. Each Party represents and
warrants that the prices under this Agreement have been arrived at
independently, without the purpose of restricting competition, or any
consultation, communication, or agreement with any other competitor relating to
(i) such prices or (ii) the methods or factors used to calculate such prices.



33



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



22.     NOTICES. Whenever, under the terms of this Agreement, notice is
required, except for notice provided under Section 13(F)(ii), the same shall be
given in writing and shall be delivered personally, or by certified mail,
postage prepaid, addressed to the Party for whom intended as follows:


If to PLK:                    If to Diversified:


Popeyes Louisiana Kitchen, Inc.        Diversified Foods & Seasonings, L.L.C.
Attn: General Counsel            Attn:    General Counsel/Chief Admin. Officer
400 Perimeter Center Terrace, Suite 1000    1115 North Causeway Boulevard, Suite
200
Atlanta, GA 30346                Mandeville, LA 70471            
    
Either Party may change its notice address at any time by giving notice thereof
to the other Party.


23.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which taken
together shall constitute one agreement between the Parties. This Agreement or
any counterpart may be delivered physically or by email of a scanned pdf file or
other comparable electronic means.


24.    ENFORCEABILITY; SEVERABILITY.


A.    Covenant Not to Challenge. Each Party covenants not to challenge the
legality, validity, or enforceability of any provision of this Agreement and not
to assert, raise as a defense, or otherwise argue that any provision of this
Agreement is unlawful, invalid, or unenforceable. Each Party waives its right to
bring any such challenge, assertion, defense, or argument. If a Party does bring
any such challenge, assertion, defense, or argument, such Party shall pay all
reasonable attorneys’ fees incurred by the other Party in opposing or otherwise
responding to such challenge, assertion, defense, or argument and shall
indemnify and hold harmless the other Party against and from any and all losses,
liabilities, costs, and expenses that may result from such challenge, assertion,
defense, or argument.


B.    Interpretation. Any provision of this Agreement that is susceptible of
different meanings shall be interpreted with a meaning that renders it effective
and not with one that renders it ineffective.


C.    Arbitration. Any dispute or controversy relating to the identification or
classification of the products subject to any provision of this Agreement, or
the identification of any index, document, or source referred to in any
provision of this Agreement, or the price, dollar profit margin, percentage
profit margin, cost, or expected cost of any product or other thing subject to
any provision of this Agreement shall be settled exclusively by arbitration in
the City of New Orleans, Louisiana, before a three-person arbitration panel
appointed by The American Arbitration Association (“AAA”) and pursuant to the
Commercial Arbitration Rules of the AAA, which rules are hereby incorporated by
reference thereto and made a part of this Agreement. In connection with any such
arbitration, if the express terms of this Agreement do not provide sufficient
guidance for any reason, the arbitrators are authorized to resort to principles
of fairness

34



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



and equity to identify or classify any product, or to identify any index,
document, or source, or to determine any price, profit margin, or cost, in each
case bearing in mind the general intent of the Parties in entering into this
Agreement. The arbitration shall be completed within 90 days of its
commencement. The arbitration award shall be final and binding on both Parties.
The costs of the arbitration shall be borne equally by PLK and Diversified, but
each Party shall bear its own attorneys’ fees.


D.    Severability and Reformation. If, despite the foregoing, any provision of
this Agreement is held by an arbitral tribunal or court of competent
jurisdiction to be contrary to applicable law, invalid, or unenforceable for any
reason, the remaining provisions of this Agreement shall remain in full force
and effect. To the extent permissible under applicable law without invalidating
the Agreement, the illegal, invalid, or unenforceable provision shall be
construed instead to provide that which is most fair and equitable between the
Parties under the circumstances and is legal, valid, and enforceable.


E.    Legal Representation of the Parties. This Agreement was negotiated by the
Parties with the benefit of legal representation, and any rule of construction
or interpretation otherwise requiring this Agreement to be construed or
interpreted against any Party shall not apply to any construction or
interpretation hereof.


25.    AMENDMENTS, WAIVERS, AND MODIFICATIONS. No change in, addition to,
modification or waiver of the terms and provisions of this Agreement shall be
binding upon Diversified or PLK unless it is mutually agreed upon in writing.
Any such instrument shall be attached to this Agreement and shall be
incorporated herein. Any Schedule may be amended at any time by having a new
Schedule initialed by an authorized representative of each Party.
Notwithstanding the foregoing, whenever this Agreement provides for a change to
Schedule A or for a change in information that is set forth on Schedule A,
Schedule A shall be deemed amended accordingly, whether or not the Parties
execute a formal amendment or initial an amended Schedule A.


26.    ASSIGNMENT. Neither this Agreement nor any rights hereunder may be
assigned by either Party without the prior written consent of the other Party,
which consent shall not be unreasonably withheld (but such consent shall not
release the assigning Party); however, PLK may and shall assign this Agreement,
including any rights hereunder, to any other entity that has acquired ownership
of all or substantially all of such Party's assets by sale or otherwise, upon
prior written notice to the other Party, and shall ensure that such assignee
agrees in writing for the benefit of the other Party to be bound by the
obligations of the assigning Party under this Agreement (but such assignment and
agreement shall not release the assigning Party). In the case where Diversified
assigns this Agreement to another entity as permitted hereunder, such assignee
will be deemed to be subject to PLK’s standard quality standards that are in
place with its other suppliers at the time of the assignment (“PLK Standard
Quality Standards”) as opposed to the specific quality assurance requirements
that are applicable to Diversified under this Agreement and further, such
assignee shall agree to execute PLK's standard form quality standards agreement
to confirm its agreement to be subject to PLK’s Standard Quality Standards.

35



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



A change of control of a Party shall not be deemed an assignment hereunder. Any
purported assignment by PLK or Diversified in violation of this Section 26 is
void.


27.    GOVERNING LAW. This agreement shall be governed by, interpreted,
performed and enforced solely in accordance with the laws of the State of
Louisiana, without reference to principles of conflicts of law.


28.     EFFECTIVE DATE. This Agreement shall be effective only upon execution of
the Agreement by PLK and Diversified, and the occurrence of the Effective Date.


29.     BEST EFFORTS TO AVOID TERMINATION. Each Party shall use best efforts to
avoid termination of this Agreement. This Agreement may only be terminated in
accordance with Section 3(B), and then only after the terminating Party has
exhausted all commercially reasonable efforts to avoid terminating the
Agreement, including without limitation (i) timely seeking to obtain redress of
any breaches through payment of compensation, specific performance, or other
appropriate remedy or combination of remedies short of termination; (ii)
offering to enter into amendments to the terms and provisions of this Agreement
that are fair and equitable under the circumstances; and (iii) offering to enter
into non-binding mediation with the breaching Party in an effort to resolve the
issues through mutual agreement.


30.    FORUM SELECTION. Any legal action or proceeding by either Party against
the other arising out of, in connection with, or relating to this Agreement or
the enforcement, non-enforcement, interpretation, performance or breach of any
provision of this Agreement shall be brought in the United States District Court
for the Eastern District of Louisiana if it has or can acquire jurisdiction, or
else in the courts of the State of Louisiana, Parish of St. Tammany. Each Party
consents to the exclusive jurisdiction of such court and the respective
appellate courts for the purpose of all such legal actions and proceedings,
except those brought for enforcement of a judgment or order rendered by any such
courts. Each Party waives, to the fullest extent permitted by law, any objection
which it may now or later have to the laying of venue in any such courts and any
claim that any such court is an inconvenient forum. This Section is not intended
to override the resolution of various issues by arbitration as set forth in this
Agreement.


31.    BINDING EFFECT. This Agreement shall be binding upon, and inures to the
benefit of, the Parties and their respective successors and assigns, including
any successor in interest to a Party or any purchaser of substantially all of
the assets of a Party, and each of the foregoing agrees to be bound by this
Agreement.


32.    INDEXES. The Parties agree that if any indexes or other similar document
or source referenced under this Agreement, including for example, CPI Index,
ceases to exist, it will be replaced by the most appropriate available index,
document, or source. The Parties will endeavor to mutually agree upon the
replacement, but if the Parties cannot agree, the indentification of the
appropriate available replacement index, document, or source shall be made by
the arbitrators pursuant to the provisions set forth in Section 24(C).



36



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



33.    ENTIRE AGREEMENT. This Agreement represents the entire understanding
between the Parties with respect to the subject matter hereof and supersedes all
other negotiations, agreements, representations and covenants, whether oral or
written.


[The remainder of this page is intentionally left blank so that the signature
page may start on a separate page.]

37



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their authorized representatives as of the date first above
written.


POPEYES LOUISIANA KITCHEN, INC.
DIVERSIFIED FOODS &

SEASONINGS, L.L.C.


By:    __/s/ Cheryl A. Bachelder         By:    ___/s/ Alvin C. Copeland Jr.__


Name:    __ Cheryl A. Bachelder ______        Name:    ___ Alvin C. Copeland
Jr.____


Title:    __Chief Executive
Officer                Title:    __Manager________________


Date:    _June 13, 2014 ___________        Date:    __June 13, 2014____________









38



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

SCHEDULE A
CORE PRODUCTS


Date Effective: June 13, 2014


ITEM
ITEM #
PACK SIZE
PRICE
$
PROFIT MARGIN
%
 PROFIT
MARGIN
Red Beans
001-100
9/5# bags per case
[***]
[***]
[***]
Jambalaya
3F0349
9/5# bags per case
[***]
[***]
[***]
Macaroni & Cheese
1F0160
16/3# bags per case
[***]
[***]
[***]
Enhanced Cajun Meat
1F0113
20/2.308# bags per case
[***]
[***]
[***]
Cajun Gravy
1F0112
9/5# bags per case
[***]
[***]
[***]
All Purpose Breading
3D0099
50# bag
[***]
[***]
[***]
Catfish Production Batter
3D0333
40# per bag
[***]
[***]
[***]
Multi-Purpose Batter
3D2004
10/4.5# bags per case
[***]
[***]
[***]
Zero Trans Biscuit SSL-25%M
1D2009
49.2# per bag
[***]
[***]
[***]
Onion Ring Batter
1955
12/1.32# bags per case
[***]
[***]
[***]
Onion Ring Batter
3D3068
50# per bag
[***]
[***]
[***]
Poultry Batter
SC600
10/4.64# bags per case
[***]
[***]
[***]
Shoestring Batter Totes
1D2000
2000# per tote
[***]
[***]
[***]
Shoestring Fry Batter
1D2010
2000# per tote
[***]
[***]
[***]
Butterfly Shrimp Breading
601
50# per bag
[***]
[***]
[***]
Butterfly Shrimp Breading
3D0086
50# per bag
[***]
[***]
[***]
Popcorn Shrimp Breading
3D0303
50# per bag
[***]
[***]
[***]
Butterfly Shrimp Seasoning
602-R
75/1.13 oz. bags per case
[***]
[***]
[***]
Butterfly Shrimp Seasoning
1S0588
25# per bag
[***]
[***]
[***]
La. Mild Seasoning
1S0514
50# per bag
[***]
[***]
[***]
Mild #3 Seasoning
1S0626
100/211.84 gr. bags per case
[***]
[***]
[***]
Red Rice Seasoning
1S0620
60/1.76 oz. bags per case
[***]
[***]
[***]
Spicy #2 Seasoning
1S0629
70/181.44 gr. bags per case
[***]
[***]
[***]
Riverbend Breader
3D3529
50# per bag
[***]
[***]
[***]
Riverbend Nugget Marinade
3S0671
25# per bag
[***]
[***]
[***]
Spicy Filet Seasoning
1S0591
50# per bag
[***]
[***]
[***]
Frozen Butterfly Shrimp Batter
3D1213
50# per bag
[***]
[***]
[***]
Crawfish Seasoning
1S0240
48/20.5 gr. bags per case
[***]
[***]
[***]
Biscuit Base #9
SC098
10/5.25# bags per case
[***]
[***]
[***]
All Purpose Batter
3D3188
50# per bag
[***]
[***]
[***]





SCHEDULE B
KEY RAW MATERIALS MARKET PRICE DETERMINATION
METHODOLOGY GUIDELINES








--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



Item Key
Key Raw Material (related Key Raw Ingredient)
Reference Dates
Reference Index


RI-2330
Hard Wheat
(Hard Wheat Flour)
Dec. 10
Mar. 10
June 10
Sep. 10
The average Prior Settle price for the delivery months that fall within the
upcoming January through March (if December 10), April through June (if March
10), July through October (if June 10), or October through December (if
September 10), as such prices are reported on the KC HRW Wheat Futures Quotes of
the CME Group.




RI-2320
Soft Wheat
(Soft Wheat Flour)
Dec. 10
Mar. 10
June 10
Sep. 10
The average Prior Settle price for the delivery months that fall within the
upcoming January through March (if December 10), April through June (if March
10), July through October (if June 10), or October through December (if
September 10), as reported on the Wheat Futures Quotes of the CME Group.




RI-640
Raw Red Beans
(Clean Red Beans)
Oct. 15
The USDA reported price for Light Red Kidney beans from Colorado for the most
recent week (currently reported on the USDA Bean Market News report).




RI-120
Boxed Beef
(Ground Beef)
Dec. 10
Mar. 10
June 10
Sep. 10
The USDA reported Weighted Average price of Ground Beef 73% (currently reported
on the USDA Market News -- National Daily Boxed Beef Cutout & Boxed Beef Cuts --
Negotiated Sales report).







(Schedule B is continued on next page)

40



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

(continuation of Schedule B from previous page)


RI-559
Pork or Lard
(Pork Fat)
Dec. 10
Mar. 10
June 10
Sep. 10
The higher of:


       (a) (the average for the prior calendar week of the USDA reported
Weighted Average price of 42% Trim Combo [currently reported on the USDA Market
News -- National Daily Pork Report FOB Plant - Negotiated Sales report] x 1.70)
-- (the average for the prior calendar week of the USDA reported Weighted
Average price of 72% Trim Combo [currently reported on the same report] x 0.70),
or


       (b) the average for the prior calendar week of the USDA reported Weighted
Average price for loose lard FOB plant in central U.S. [currently reported as
"Loose lard, PS and/or CP" under the heading "EDBLE LARD, FOB PLANT (truck)" on
the USDA Market News -- Tallow, Protein, and Hide Report - FOB Central U.S.] x
70%.




RI-926
Cash-Settled Cheese
(Cheese)
Dec. 10
Mar. 10
June 10
Sep. 10
The average Prior Settle price for the delivery months that fall within the
upcoming January through March (if December 10), April through June (if March
10), July through September (if June 10), or October through December (if
September 10), as reported on the Cash-Settled Cheese Futures Quotes of the CME
Group.




RI-580
Soybean Oil
(Liquid Margarine)
Dec. 10
Mar. 10
June 10
Sep. 10
The average Prior Settle price for the delivery months that fall within the
upcoming January through March (if December 10), April through June (if March
10), July through September (if June 10), or October through December (if
September 10), as reported on the Soybean Oil Futures Quotes of the CME Group.





The reference indexes use different Units of measure. A reference index price
shall be converted into the appropriate price for the Unit of measure used in
the Agreement before being used as called for in the Agreement.


If a reference index is temporarily unavailable on the reference date (such as
due to a holiday or technical difficulties), the last preceding date on which
the reference index was available shall be used instead. If a reference index
ceases to exist, then the most appropriate available index shall be used
instead.


If a USDA report for a particular reference index for a particular date reports
no value or reports the value as "not established," then the value reported by
the most recent USDA report before such date that reports a value for the
particular reference index shall be used instead.

41



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

SCHEDULE C
DOLLAR PROFIT MARGIN CALCULATION HYPOTHETICAL EXAMPLES




[***]


(Schedule C is continued on next page)

42



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

(continuation of Schedule C from previous page)


[***]


(Schedule C is continued on next page)

43



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION







(continuation of Schedule C from previous page)


[***]


The Parties agree (i) that the overall prices that were established and used
under the 2010 Royalty and Supply Agreement were fair and reasonable; (ii) that
the prices established under Section 13 of this Agreement are established on a
fair and reasonable basis; and (iii) that it is the general intent of the
Parties in entering into this Agreement that Diversified shall maintain
throughout the Term of this Agreement the dollar profits as determined in
accordance with Section 13(E)(i)(e) and this Schedule C.

















44



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

SCHEDULE D
SAMPLE OF ANNUAL PRICING METHODOLOGY
FOR A SINGLE HYPOTHETICAL PRODUCT




[***]

45



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

SCHEDULE E
CONFIDENTIALITY AGREEMENT


CONFIDENTIALITY AGREEMENT
THIS CONFIDENTIALITY AGREEMENT (“Agreement”) is made this ________ day of
__________, 20____, by and between Diversified Foods and Seasonings, L.L.C.
(hereinafter “the Company”) having its principal place of business at 1001
Harimaw Court South, Metairie, Louisiana 70001 and
_______________________________ (“Vendor”), having an address of
____________________________________________________________________ [address].


ARTICLE I:     RECITALS


1.1    The Company and the Vendor [are parties to][wish to enter into] a certain
[INSERT NAME OF AGREEMENT] dated [____________] (“Primary Agreement”).


1.2    The Company has certain proprietary information that is owned by its
licensor, Popeyes Louisiana Kitchen, Inc. (“PLK”), including, without
limitation, processes, formulae, recipes, and know-how, (hereinafter the "PLK
Confidential Information"), which PLK treats and protects as trade secrets and
requires the Company and its authorized licensees to treat and protect as a
trade secret.


1.3    Vendor acknowledges and recognizes the proprietary nature and substantial
commercial value of the PLK Confidential Information and further acknowledges
that PLK and the Company would suffer irreparable harm if the information was to
become known to competitors or potential competitors of the Company.


1.4     Vendor has an actual need to know certain of the PLK Confidential
Information in order to provide the products, services, or information sought by
the Company.


1.5    PLK also owns certain trademarks, copyrights, and other intellectual
property that serve to identify its products and services. These are valuable
business assets of PLK and this agreement is not intended to be a license to use
such marks.


ARTICLE II: CONFIDENTIAL RELATIONSHIP


2.1    In order for [Vendor and Company to have discussions concerning][Vendor
to perform its obligations under] the Primary Agreement, the Company and Vendor
hereby enter into a confidential relationship governed by this Agreement.


2.2    Within this relationship, the Company will disclose certain portions of
the PLK Confidential Information in strict confidence to Vendor solely for the
limited purpose of enabling Vendor to provide products, services, or information
to the Company or its licensees or customers for the term of the Primary
Agreement or to bid on the furnishing of products, services or information to
the Company during the bidding period (the "Permitted Use").


2.3    In this respect, Vendor shall have a non-exclusive, non-transferable and
non-assignable, and non-sublicenseable, license limited for the period of the
Permitted Use to use the

46



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

PLK Confidential Information and any modifications and improvements thereto,
including any proprietary rights and intellectual property therein, solely for
the Permitted Use. Vendor acknowledges that, as between Vendor, on the one hand,
and Company and its licensor, PLK, on the other hand, Company for the benefit of
PLK, and its licensor, PLK, retains all right, title and interest in and to the
PLK Confidential Information and any modifications or improvements thereto,
including any proprietary rights and intellectual property rights therein, and
Vendor hereby will assign, and hereby does assign, to Company for the benefit of
PLK all right, title and interest in and to any such modifications and
improvements, including any proprietary rights and intellectual property rights
therein.


ARTICLE III: THE OBLIGATION OF CONFIDENCE


3.1 Vendor shall strictly observe the following obligations (the "Obligation of
Confidence") with respect to the PLK Confidential Information (which, for
purposes of this section, shall include any modifications or improvements
thereto, whether created from the efforts of Vendor or the Company or jointly),
including any Generated Documents (as defined in Section 3.3) for so long as
Vendor or its personnel possesses confidential information, in whatever form,
written or otherwise:


(a) Vendor shall not disclose any of the PLK Confidential Information to any
person or entity other than the Designated Personnel (as defined below);


(b) Vendor will use the PLK Confidential Information only for the Permitted Use
and will not help any other person or entity learn or make use of any of the PLK
Confidential Information for such other person's or entity's use or benefit;


(c) Vendor shall not analyze or cause to be analyzed any component part or any
ingredient which comprises the PLK Confidential Information, other than as
required by this engagement;


(d) Vendor shall not manufacture, process, pack, market, or sell for any other
persons' or entities' benefit any product manufactured, processed, packed,
marketed, or sold by Vendor using or relying on any PLK Confidential
Information, other than as agreed to in writing by the Company;


(e) Vendor shall use its best efforts to protect and preserve the confidential
nature of the PLK Confidential Information, including, without limitation,
efforts fully commensurate with those employed by Vendor for the protection of
its own confidential information and trade secrets;


(f) Vendor shall neither copy nor permit another to copy any PLK Confidential
Information; and


(g) Vendor shall devise, institute, and enforce appropriate procedures and
safeguards within its premises, facilities, and operations to ensure against the
unauthorized disclosure or use of PLK Confidential Information.



47



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

3.2    Vendor will designate certain of its employees (the "Designated
Personnel") to receive the PLK Confidential Information. Each of the Designated
Personnel, prior to and as a condition of receiving PLK Confidential
Information, shall be informed by Vendor of the confidential and proprietary
nature of the information and shall agree to abide by the Obligation of
Confidence.


3.3    The parties contemplate that, in the course of the Permitted Use, Vendor
may have occasion to generate reports, drawings, specifications, recipes,
listings, samples, and other tangible embodiments containing all or part of the
PLK Confidential Information. Each item, which contains, recites, exemplifies,
or embodies any such PLK Confidential Information, whether created from the
efforts of Vendor or the Company or jointly, is referred to herein as a
"Generated Document". Vendor agrees that, as between Vendor, on the one hand,
and Company and its licensor, PLK, on the other hand, all Generated Documents
are the property of the Company for the benefit of PLK, and shall be considered
PLK Confidential Information and that each Generated Document will be handled in
all respects and for all purposes as documents loaned by PLK to the Company and
by the Company to the Vendor. In this respect, Vendor agrees to assign, and
hereby does assign, all right, title and interest in and to any such Generated
Documents to Company for the benefit of PLK, including all proprietary rights
and intellectual property rights therein.


3.4    Vendor shall return to the Company all PLK Confidential Information and
Generated Documents together with a list of the tendered documents, no later
than five (5) days following the termination or expiration of the business
relationship between them. Absent the express written permission of the Company,
Vendor will not retain any copies of any documents or Generated Documents
containing PLK Confidential Information.


3.5    Vendor shall not create any Generated Documents after expiration or upon
notice of termination of the business relationship between Vendor and the
Company.


3.6    The Company waives the Obligation of Confidence with respect to any
information that Vendor can prove falls into one of the following exceptions:


(a) said information was in the possession of Vendor in tangible form prior to
disclosure of that information to Vendor by the Company;


(b) said information was in the public domain at the time of disclosure or has
since become part of the public domain through no act of Vendor; or


(c) Vendor may be obligated to produce said information as a result of any court
order or pursuant to the action of any government authority, if the Company has
been given sufficient notice thereof to take the action necessary to protect its
interest or an opportunity to appear and object to such disclosure but has been
unsuccessful in preventing disclosure thereof.


3.7    If the PLK Confidential Information is or includes a product not made or
sold by Vendor prior to the effective date of this Agreement, Vendor will not
supply such product to anyone other than the Company or PLK or its designated
customers inasmuch as Vendor acknowledges that its production of such a product
would inherently involve the use of PLK Confidential Information except as
provided above. These provisions shall be construed to the fullest extent and
term permitted by law. Any provision inconsistent with applicable state law
shall be deemed deleted

48



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

and this provision shall conform to applicable state law and be enforceable to
the fullest extent permitted by law.


ARTICLE IV: ADDITIONAL PROVISIONS


4.1    The Obligation of Confidence shall remain in effect (i) during the period
of the Permitted Use, and (ii) thereafter for a period of fifty (50) years, and
(iii) thereafter, with regard to trade secrets, for the longer of as long as the
information in question, remains a trade secret, and with respect to other
confidential information, for so long as the information in question remains
confidential, and (iv) in any event, for the longest period permitted by
applicable law.


4.2    As a condition and in consideration of this Agreement, Company’s licensor
of the PLK Confidential Information, PLK, shall be an intended third-party
beneficiary of the terms of this Agreement for purposes of enforcing and
protecting PLK’s interest in the PLK Confidential Information and any
modifications or improvements thereto and/or any Generated Documents therefrom.


4.3    Vendor acknowledges and agrees that the Company and PLK will suffer grave
and irreparable harm if Vendor breaches any covenant or provision hereof. The
Company and PLK shall be entitled in such event, in addition to any other remedy
it may have at law or in equity, to an injunction or restraining order against
Vendor from any court of competent jurisdiction. The rights and remedies
described herein are expressly declared to be cumulative to, and not in the
alternative to, any rights or remedies at law or in equity.


4.4    If any action to recover damages or obtain injunctive relief for the
enforcement of any portion of this Agreement is commenced, the prevailing party
shall be entitled to, in addition to any award or remedy, all costs and
expenses, including reasonable attorney's fees, incurred by the prevailing party
in connection therewith.


4.5    For Vendor and Company, any notice required or permitted in this
Agreement shall be hand delivered, mailed by certified mail, return receipt
requested, or delivered by overnight courier providing a receipt for delivery,
to the party noticed at the address indicated above. Notices shall be deemed
effective on the earlier of the date delivered or when marked “rejected or
undeliverable” when delivered as described above. Any notice to be provided to
PLK shall be delivered to PLK at the following address: Popeyes Louisiana
Kitchen, Inc., Attn: General Counsel, 400 Perimeter Center Terrace, Suite 1000,
Atlanta, Georgia 30346. A party may change its address of notice by sending such
change to the other parties.


4.6    This Agreement constitutes the entire agreement between the parties as to
the subject matter hereof. It supersedes any prior communications, whether oral
or written, concerning the subject matter of the Agreement. It may be amended
only by a writing signed by both Vendor and Company.


4.7     No waiver, no matter how long continuing or how many times extended,
shall be construed as a permanent waiver or as an amendment to this Agreement,
unless made in accordance with the requirements of paragraph 4.4.



49



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

4.8    The Agreement shall be governed by the laws of the State of Louisiana.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
shown above, for the purposes herein expressed.
                    
DIVERSIFIED FOODS & SEASONINGS,
L.L.C.    ____________________________________                                
[Vendor]


By:                              By: _______________________________
                    
Printed Name: ______________________        Printed Name: ______________________


Title: _______________________________    Title: _______________________________


Date:    ______________________________    Date: _______________________________





50



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

SCHEDULE F
TOTAL MANUFACTURING OVERHEAD COSTS


"DFS Consolidated" means Diversified and/or its predecessors, on a consolidated
basis with wholly-owned subsidiaries.


The “Total Manufacturing Overhead Cost” with respect to a specified product in
or for a specified period means all business costs and expenses (excluding
direct raw ingredients costs, direct labor costs, Total General Overhead Costs,
and personal expenses) incurred by DFS Consolidated with respect to the
specified period (on an accrual basis) with respect to the plant facility at
which the specified product is manufactured in the specified period (the
"Pertinent Plant Facility"), regardless of the product(s) or customer(s) to
which a particular cost or expense may relate, if any, including but not limited
to:


(1) all rent or other lease expenses on the land, buildings, furniture,
fixtures, equipment, leasehold improvements and/or software leased by DFS
Consolidated at the Pertinent Plant Facility;


(2) all depreciation or amortization expenses with respect to the buildings,
furniture, fixtures, equipment, leasehold improvements, and/or software owned by
DFS Consolidated at the Pertinent Plant Facility;


(3) all real estate and property taxes on, and other taxes and licenses relating
to, the Pertinent Plant Facility;


(4) all salaries, wages, overtime, incentive compensation, bonuses, and benefits
of the management personnel, supervisors, and plant maintenance workers at the
Pertinent Plant Facility, including the shipping and handling, wastewater,
quality assurance, environmental, clerical and temporary staff, including
temporary agency fees;


The term "benefits" includes worker's compensation insurance payments, payroll
taxes, 401(k) plan matching payments, severance payments, group insurance
premiums, payments of health-related claims under a self-insurance program, and
moving expenses.


(5) all hiring and interview expenses, training expenses, and the cost of
uniforms with respect to personnel (or prospective personnel) at the Pertinent
Plant Facility;


(6) all utility costs for the Pertinent Plant Facility, including electricity,
nitrogen, gas, water, and telephone expenses;


(7) all cost of supplies for the Pertinent Plant Facility, including quality
assurance supplies, safety supplies, maintenance supplies, and operating
supplies;


(8) all costs of quality assurance programs at the Pertinent Plant Facility,
including the cost of third-party quality assurance services, samples for
quality assurance testing, and inspection fees;


(9) all professional fees specifically related to the manufacture of products at
or maintenance of the Pertinent Plant Facility (for example, food scientists and
environmental engineers);

51



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



(10) all repair and maintenance expenses with respect to the Pertinent Plant
Facility, including with respect to buildings (including wastewater buildings)
and equipment (including wastewater, HVAC and REF equipment) and software;


(11) all insurance expenses with respect to the Pertinent Plant Facility,
including property, boiler & machinery, and liability insurance (including
umbrella insurance) premiums;


(12) all environmental, sanitation, trash pick-up, pest control, and security
service expenses with respect to the Pertinent Plant Facility;


(13) storage expenses, inter-facility freight (inbound), and the cost of pallets
relating to the Pertinent Plant Facility;


(14) all the cost of samples, pilot/test runs, R&D menu items, product demo
expenses, safety regulations items, process safety management (PSM), brokerage
fees, and graphic design services relating to the Pertinent Plant Facility;


(15) all the cost of acquiring any item of property or equipment for less than
$1,000 (in 2013) or $5,000 (2014 and later) for the Pertinent Plant Facility;
and


(16) settlements, fines, and penalties relating to any of the foregoing matters
or specifically to the Pertinent Plant Facility.







52



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

SCHEDULE G
TOTAL GENERAL OVERHEAD COSTS


"DFS Consolidated" means Diversified and/or its predecessors, on a consolidated
basis with wholly-owned subsidiaries.


The “Total General Overhead Cost” with respect to a period means all business
costs and expenses (excluding direct raw ingredient costs, direct labor costs,
Total Manufacturing Overhead Costs, and personal expenses) incurred by DFS
Consolidated with respect to the specified period (on an accrual basis),
regardless of the plant facility(ies), product(s) or customer(s) to which a
particular cost or expense may relate, if any, including but not limited to:


(1) all salaries, wages, overtime, commissions, incentive compensation, bonuses,
and benefits of DFS Consolidated executives, management, quality assurance,
administrative, clerical, and other personnel not based at a particular plant
facility, including temporary agency fees;


The term "benefits" includes worker's compensation insurance payments, payroll
taxes, 401(k) plan matching payments, severance payments, group insurance
premiums, payments of health-related claims under a self-insurance program, and
moving expenses.


(2) all business related travel expenses of personnel, including airfares,
automobile expenses, hotels, meals, and costs relating to meetings and
conventions;


(3) all hiring and interview expenses, training expenses, and the cost of
uniforms with respect to personnel (or prospective personnel) at the corporate
headquarters;


(4) all management fees paid to Al Copeland Investments, Inc. for executive
management services for DFS Consolidated;


(5) all software expenses of Diversified, including for enterprise resource
planning, accounting, and payroll systems;


(6) all rent or other lease expenses on the land, buildings, furniture,
fixtures, equipment, leasehold improvements, and/or software leased by
Diversified at non-plant facilities (currently, the corporate headquarters and
The Culinary Center);


(7) all depreciation or amortization expenses with respect to the buildings,
furniture, fixtures, equipment, leasehold improvements, and/or software owned by
Diversified at non-plant facilities;


(8) all real estate and property taxes on, and other taxes and licenses relating
to, non-plant facilities;


(9) all repair and maintenance expenses with respect to non-plant facilities,
including with respect to buildings and equipment (including HVAC and REF
equipment) and software;


(10) all utility costs for non-plant facilities, including electricity, gas,
water, and telephone expenses;



53



--------------------------------------------------------------------------------

PORTIONS OF THIS AGREEMENT MARKED BY “***” HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

(11) all cost of supplies for non-plant facilities, including safety supplies,
maintenance supplies, and operating supplies;


(12) all environmental expenses related to operations, trash pick-up, pest
control, and security service expenses with respect to non-plant facilities;


(13) all cost of samples, R&D menu items, inter-facility freight (inbound),
pilot/test runs, and graphic design services relating to non-plant facilities;


(14) all cost of acquiring any item of property or equipment for less than
$1,000 (in 2013) or $5,000 (in 2014 and later) for non-plant facilities;


(15) all insurance expenses with respect to non-plant facilities, including
property and liability insurance premiums (including for umbrella insurance);


(16) all insurance expenses with respect to general company operations (not
limited to a particular plant facility), including premiums for errors &
omissions insurance, general liability insurance, and insurance relating to
non-plant facilities.


(17) all advertising and marketing expenses, entertainment expenses, and
charitable donations;


(18) all bad debt expenses and costs of recalls;


(19) all interest expenses, bank service charges, debt issuance costs, and other
financing fees;
(20) all professional fees not included in Total Manufacturing Overhead Costs of
any plant facility, including accounting fees, auditing fees, payroll processing
fees, tax adviser fees, and financial advisory fees;


(21) all impairments of long-lived assets, and losses on disposal of property
and equipment;


(22) all legal fees, inspection fees, cleaning, grounds upkeep, office supplies,
company activities, dues and subscriptions, postage costs, and miscellaneous
items; and


(23) all costs of legal proceedings, settlements, fines, penalties relating to
any of the foregoing matters or not related to a particular plant facility.











54

